             Case 11-15010-mkn         Doc 779      Entered 10/26/20 17:08:04        Page 1 of 63


     Samuel A. Schwartz, Esq.
 1   Nevada Bar No. 10985
 2   Schwartz Law, PLLC
     601 Bridger Avenue
 3   Las Vegas, Nevada 89101
     Telephone: (702) 385-5544
 4   saschwartz@nvfirm.com
     Attorneys for the Alleged Debtor
 5

 6                                 UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF NEVADA
 7
     In re:                                 )                  Case No. 11-15010-mkn
 8                                          )
     Timothy L. Blixseth,                   )                  Chapter 7
 9
                                            )
10                        Alleged Debtor.   )
     ______________________________________ )
11
                          MOTION TO COMPEL THE PRODUCTION OF DOCUMENTS
12                       AND FOR CONTEMPT SANCTIONS PURSUANT TO FRCP 45(G)
13             Timothy L. Blixseth, the alleged debtor (the “Alleged Debtor”) in the above captioned case,
14   by and through his counsel of record, Schwartz Law, PLLC (“SL”), move this Court to compel
15   production of documents withheld by the California Franchise Tax Board (“CFTB”) pursuant to
16   Federal Rule of Civil Procedure 45 (the “Federal Rules“), made applicable to these proceedings by
17   Federal Rule of Bankruptcy Procedure 9016 (the “Bankruptcy Rules”).
18   I.       PRELIMINARY STATEMENT
19             1.    On or about August 7, 2020, the Alleged Debtor served his Amended Notice of Intent to
20   Serve Subpoena for Rule 2004 Examination (the “Subpoena”)1 on CFTB requesting documents
21   relating to Mr. Blixseth’s inevitable 11 U.S.C. 303(i) damages motion.
22             2.    On October 8, 2020, the Alleged Debtor sent correspondence to CFTB requesting a meet
23   and confer due to CFTB’s failure to respond to the Subpoena.2
24             3.    On October 26, 2020, counsel for the Alleged Debtor attempted to contact counsel for
25

26   1
          See Amended Notice of Intent to Serve Subpoena for Rule 2004 Examination, attached as Exhibit 1.
27   2
          See Correspondence to CFTB dated October 8, 2020, attached as Exhibit 2.


                                                               1
               Case 11-15010-mkn       Doc 779      Entered 10/26/20 17:08:04    Page 2 of 63



 1   CFTB only to be told the CFTB did not have a phone number for Todd M. Bailey.3 Counsel for the

 2   Alleged Debtor left a voicemail for the so-called litigation department of CFTB and has not yet

 3   received a response.4

 4              4.   The Alleged Debtor has received no communication from CFTB.5
 5   II.        STATEMENT OF FACTS
 6              5.   On April 5, 2011, Petitioners MDOR, Idaho State Tax Commission (“Idaho”), and

 7   California Franchise Tax Board (“California”) filed a Chapter 7 Involuntary Petition against Mr.

 8   Blixseth. (ECF No. 1). On April 20, 2011, Petitioner Idaho withdrew from the Involuntary Petition.

 9   (ECF No. 20). On that same date, Petitioner California withdrew from the Involuntary Petition.

10   (ECF No. 26).

11              6.   On July 10, 2013, after extensive discovery and a two-day evidentiary hearing, the
12   Honorable Bruce A. Markell (ret.) dismissed the IP pursuant to Fed. R. Bankr. R. 1011 and Fed. R.
13   Civ. P. 56(a) in this Court. (ECF No. 528).
14              7.   On July 22, 2013, Petitioner MDOR filed a Notice of Appeal to the District Court. (ECF
15   No. 541). Mr. Blixseth then filed a motion under 11 U.S.C. § 303(i)(1) to recover his attorneys’ fees
16   and costs associated with the IP. (ECF No. 554). MDOR moved for entry of an order staying all
17   post-dismissal proceedings, including Mr. Blixseth’s pending motion under 11 U.S.C. § 303(i). (ECF
18   No. 583). The Court issued a stay precluding Mr. Blixseth from prosecuting his motion for attorneys’
19   fees. (ECF Nos. 635 and 653).
20              8.   Over three years later, on December 15, 2017, District Court affirmed this Court’s Order
21   dismissing the IP. (ECF No. 734).
22              9.   MDOR then then appealed the District Court’s ruling to the Ninth Circuit. (ECF No.

23   736). In its published disposition, the Ninth Circuit: (i) held MDOR lacked standing to serve as a

24

25   3
         See Declaration of Emily D. Anderson, Esq., attached as Exhibit 3.
26   4
         Id.
27   5
         Id.


                                                                2
             Case 11-15010-mkn      Doc 779     Entered 10/26/20 17:08:04           Page 3 of 63



 1   petitioning creditor; and (ii) rejected MDOR’s arguments grounded in the alleged rights of Idaho,

 2   California, and/or the Yellowstone Club Liquidation Trust (“YCLT”).

 3            10.   At no point did the Ninth Circuit’s decision reverse the Bankruptcy Court’s dismissal of

 4   the IP or the District Court’s subsequent affirmance of the dismissal order.

 5            11.   Since August 7, 2020, the CFTB has ignored the Subpoena and the Alleged Debtor’s

 6   attempt to meet and confer and refuses to produce the relevant documents relating to Mr. Blixseth’s

 7   inevitable 11 U.S.C. 303(i) damages motion.

 8            12.   Accordingly, the Alleged Debtor moves to compel CFTB’s response to the Alleged

 9   Debtor’s Subpoena and for contempt sanctions pursuant to FRCP 45(g) made applicable here

10   pursuant to Bankruptcy Rule 9016.

11   III.     RELIEF REQUESTED

12            13.   The Alleged Debtor seeks to compel CFTB to comply with the Subpoena and for
13   contempt sanctions for failing to respond to the Subpoena in any manner, pursuant to Federal Rule
14   45, made applicable here pursuant to Bankruptcy Rule 9016.
15   IV.      BASIS FOR RELIEF
16            A.     THE COURT SHOULD COMPEL CFTB TO PRODUCE THE SUBPOENAED
                     DOCUMENTS, AS THEY ARE RELEVANT TO THE INSTANT
17                   PROCEEDINGS.
18            14.   Federal Rule 45 governs discovery by subpoena. Federal Rule 45(e)(1)(A) provides, in
19   part:
                    (A) Documents. A person responding to a subpoena to produce documents
20                  must produce them as they are kept in the ordinary course of business or
                    must organize and label them to correspond to the categories in the demand.
21
              15.   “The scope of permissible discovery, sought by subpoena or otherwise, is ultimately
22

23   governed by Rule 26(b), which permits the discovery of any non-privileged material “relevant to the

24   claim or defense of any party,” even if inadmissible, as long as it ‘appears reasonably calculated to

25   lead to the discovery of admissible evidence.’” In re Cathode Ray Tube (CRT) Antitrust Litigation,
26
     2012 U.S. Dist. LEXIS 533502, at *47 (N.D. Cal. April 16, 2012). Indeed, relevance is a “broad and
27
     liberally construed” standard balanced by the Court’s authority to weigh the burden of the requested

                                                            3
            Case 11-15010-mkn          Doc 779     Entered 10/26/20 17:08:04       Page 4 of 63


     discovery against the public interest in the “truth seeking function” of the judicial process. Phillips v.
 1

 2   Clark County School Dist., 2012 U.S. Dist. LEXIS 5309, at *10 (D. Nev. Jan. 18, 2012).

 3             16.    In the civil context, discovery is broad and far-reaching. The Federal Rules allow

 4   parties to “obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
 5
     defense . . . .” FRCP 26(b)(l). “Relevant information need not be admissible at the trial if the
 6
     discovery appears reasonably calculated to lead to the discovery of admissible evidence.” Id.
 7
               17.    Here, the Alleged Debtor requested documents related to the filing of the Involuntary
 8
     Petition.       Specifically, the Alleged Debtor requests the following documents (the “Document
 9

10   Requests”):6

11             x     All Documents and Correspondence exchanged between You, Your employees and/or
                     agents, and/or Your Related Entities and/or Steve Bullock, Dan Bucks, Kim Davis, Keith
12                   Jones, Spencer Marks, Joel Silverman, Marc S. Kirschner, Lynn H. Butler, Paul Moore,
                     Brian Schweitzer, Franklin Hall, Brian Glasser, Kevin Barrett, Todd Bailey, Brian
13                   Nicholas, and/or Teresa Whitney, related to the Involuntary Petition or the Bankruptcy
                     Case.
14
               x     All Documents and Correspondence exchanged between You, Your employees and/or
15                   agents, and/or Your Related Entities and/or Steve Bullock, Dan Bucks, Kim Davis, Keith
                     Jones, Spencer Marks, Joel Silverman, Marc S. Kirschner, Lynn H. Butler, Paul Moore,
16                   Brian Schweitzer, Franklin Hall, Brian Glasser, Kevin Barrett, Todd Bailey, Brian
                     Nicholas, and/or Teresa Whitney, related to the May 16, 2011 Breach Letter.
17
               x     All Documents and Correspondence related to You and/or Your Related Entities entering
18                   into, drafting, and/or finalizing the Involuntary Petition, including any and all
                     correspondence between You, Your employees and/or agents, Your Related Entities, the
19                   CFTB or the Defendant related to the Involuntary Petition or the Bankruptcy Case.

20             x     All Documents and Correspondence exchanged between You, Your employees and/or
                     agents, and/or Your Related Entities and the CFTB or the Defendant related to the
21                   Involuntary Petition or the Bankruptcy Case.

22             x     Any and all drafts of agreements, contracts or memoranda exchanged between You, Your
                     employees, agents, and/or attorneys, Your Related Entities, the CFTB or the Defendant. 6.
23                   Any and all drafts of the Involuntary Petition exchanged between You, Your employees,
                     agents, and/or attorneys, Your Related Entities, the CFTB or the Defendant.
24
               x     Any and all drafts of any pleadings exchanged between You, Your employees, agents,
25                   and/or attorneys, Your Related Entities, the CFTB or the Defendant relating to the
                     Bankruptcy Case.
26

27   6
         See Exhibit 1.


                                                              4
           Case 11-15010-mkn         Doc 779     Entered 10/26/20 17:08:04       Page 5 of 63


             x     All Documents and Correspondence between You, Your employees and/or agents, Your
 1                 Related Entities, the CFTB or the Defendant, related to the drafting, finalizing or
                   execution of any and all settlement agreements with Blixseth or Your withdrawal from the
 2                 Involuntary Petition.
 3           18.    These Document Requests are relevant to the inevitable damages motion pursuant to 11
 4
     U.S.C. 303(i) because the documents will provide information regarding MDOR decision to bring the
 5
     Involuntary Petition as well as MDOR’s correspondence with CFTB to join as a petition creditor.
 6
             19.    Therefore, the subpoenaed documents are relevant to the instant proceedings regarding
 7

 8   the filing of the Involuntary Petition, and are inherently related to the Alleged Debtors estate.

 9   Therefore, CFTB should be compelled to produce the documents requested pursuant to the Subpoena.

10           B.       THE COURT SHOULD ORDER CFTB TO SHOW CAUSE WHY IT SHOULD
                      NOT BE HELD IN CONTEMPT AND THE COURT SHOULD ORDER
11                    SANCTIONS.

12           20.    Should a non-party refuse to comply with a subpoena, the Court may order compliance

13   with the subpoena and may also issue contempt sanctions pursuant to Federal Rule 45(g):

14                  (g) Contempt. The court for the district where compliance is required — and
                    also, after a motion is transferred, the issuing court — may hold in contempt
15                  a person who, having been served, fails without adequate excuse to obey the
                    subpoena or an order related to it.
16
             21.    The Court has the authority to enforce the subpoenas issued to CFTB pursuant Federal
17
     Rule 45(d)(1) and 45(e), applicable to the present proceeding by Bankruptcy Rule 9016. See FRCP
18

19   45(e)7 (providing that a court may hold anyone who fails to obey a subpoena without adequate excuse

20   in contempt).
21
             22.    Indeed, defiance of a subpoena is tantamount to an act in defiance of a court order and
22
     exposes the defiant witness to contempt sanctions. See FRCP 45(e); see also Corrales v. Castillo,
23
     2008 WL 4186233 at *1 (D. Nev. 2008).
24
             23.    Civil contempt “consists of a party’s disobedience to a specific and definite court order
25
     by failure to take all reasonable steps within the party’s power to comply.” In re Dual-Deck Video
26

27   7
         Now FRCP(g).


                                                            5
          Case 11-15010-mkn         Doc 779     Entered 10/26/20 17:08:04        Page 6 of 63



 1   Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993). A court may hold a party in

 2   contempt if it finds that a party: (a) violated the court order including a subpoena; (b) beyond

 3   substantial compliance; (c) not based on a good faith and reasonable interpretation of the order or

 4   subpoena; and (d) by clear and convincing evidence. U.S. v. Bright, 596 F.3d 683, 694 (9th Cir.

 5   2010) (internal quotations and citations omitted).

 6          24.   All four elements are met here. CFTB violated the terms of the Subpoena by failing to

 7   produce the documents requested. CFTB’s deliberate, complete, and unjustified noncompliance

 8   should be considered bad faith. See Corrales, 2008 WL 4186233, at *1. Indeed, not only did CFTB

 9   fail to respond to the Subpoena, but it has failed to even acknowledge existence of the Subpoena and

10   its obligation to comply

11          25.   Once a party is in civil contempt, the Court can impose an appropriate remedy,

12   “including attorney’s fees and costs incurred by” the Creditors in making this Motion. Id. Civil

13   contempt sanctions generally include fines, and in some extreme cases, imprisonment (see In re

14   Grand Jury Proceedings, 280 F.3d 1103, 1107 (7th Cir. 2002) (fine and imprisonment ordered for

15   failure to obey grand jury subpoena) cert denied, 536 U.S. 925 (2002); Int’l Bhd. of Elec. Workers,

16   Local 474 v. Eagle Elec. Co., 2007 WL622504, at *1 (W.D. Tenn. Feb. 22, 2007) (imprisonment);

17   Painewebber, Inc. v. Acstar Ins. Co., 211 F.R.D. 247,249 (S.D.N.Y. 2002) (fine imposed for failure

18   to comply with deposition and document subpoenas); Forum Ins.Co. v. Keller, 1992 WL 297580, at

19   *3 (S.D.N.Y. Oct. 8, 1992) (fine imposed for failure to comply with document subpoena)). Civil

20   contempt sanctions are designed primarily to coerce the contemnor into complying with the court’s

21   demands. See Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827-30 (1994); In

22   re Grand Jury Proceedings, 280 F.3d at 1107.

23          26.   Accordingly, the Alleged Debtor requests sanctions in the amount of his attorneys’ fees

24   and costs to prosecute this Motion to Compel.

25          27.   Therefore, this Court should hold CFTB in contempt for failing to comply with the

26   Subpoena and impose sanctions for, but not limited to, attorney’s fees and costs related to the filing of

27   the instant Motion.


                                                            6
          Case 11-15010-mkn        Doc 779        Entered 10/26/20 17:08:04     Page 7 of 63



 1   V.     CONCLUSION

 2          WHEREFORE, the Alleged Debtor respectfully requests that the Court issue an Order,

 3   attached hereto as Exhibit 4: (a) compelling CFTB to produce the documents as requested in the

 4   Subpoena, (b) to sanction CFTB for its noncompliance; (c) grating the Alleged Debtor his attorneys’

 5   fees and costs to prosecute this motion in an amount to be determined; and (d) granting such other

 6   relief as the Court deems just and proper.

 7          Dated this 26th of October, 2020.

 8
                                                               Respectfully Submitted,
 9

10                                                             SCHWARTZ LAW, PLLC
11

12                                                             By: /s/ Samuel A. Schwartz, Esq.
                                                               Samuel A. Schwartz, Esq.
13                                                             Nevada Bar No. 10985
                                                               601 E. Bridger Avenue
14                                                             Las Vegas, Nevada 89101
                                                               Attorneys for Alleged Debtors
15

16

17

18

19

20

21

22

23

24

25

26

27


                                                           7
         Case 11-15010-mkn       Doc 779    Entered 10/26/20 17:08:04   Page 8 of 63


                                 CERTIFICATE OF SERVICE
 1
          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent
 2

 3        electronically via

 4   the Court’s CM/ECF system on October 26, 2020, the following:

 5          BRETT A. AXELROD on behalf of Plaintiff TIMOTHY L BLIXSETH
     baxelrod@foxrothschild.com, pchlum@foxrothschild.com;mwilson@foxrothschild.com
 6

 7   LUIS A. AYON on behalf of Alleged Debtor TIMOTHY L BLIXSETH
     laa@ayonlaw.com
 8
     KEVIN W. BARRETT on behalf of Creditor YELLOW STONE CLUB LIQUIDATING
 9   TRUST
     kbarrett@baileyglasser.com, pwilson@baileyglasser.com;tbasdekis@baileyglasser.com
10

11   LYNN HAMILTON BUTLER on behalf of Petitioning Creditor MONTANA DEPARTMENT
     OF REVENUE
12   lynn.butler@huschblackwell.com,
     penny.keller@huschblackwell.com;christine.deacon@huschblackwell.com
13
     CANDACE C CARLYON on behalf of Creditors ANGUS A. MACNAUGHTON, DAVID M.
14
     STANTON, EDGAR A. RAININ, GARY DI SILVESTRI, JAMES T. DOLAN, ROBERT
15   CHING, THOMAS W. HOOK, YOAV RUBINSTEIN,
     ccarlyon@carlyoncica.com,
16   CRobertson@carlyoncica.com;nrodriguez@carlyoncica.com;9232006420@filings.docketbird.
     com;Dcica@carlyoncica.com
17

18   DAVID B. COTNER on behalf of Interested Parties DAVID B. COTNER and RICHARD J.
     SAMSON
19   dcotner@dmllaw.com

20   LARS EVENSEN on behalf of Creditors YELLOWSTONE CLUB LIQUIDATING TRUST,
     MARK S. KIRSCHNER and MARC S. KIRSCHNER
21   lkevensen@hollandhart.com, cabowman@hollandhart.com
22
     MARK J. GARDBERG on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
23   REVENUE
     mg@h2law.com, sg@h2law.com
24
     MARK H. GUNDERSON on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD
25   COMMERCIAL VILLAGE, LLC, and THE PRIM 1988 REVOCABLE
26   cstockwell@gundersonlaw.com

27   JOHN H. GUTKE on behalf of Plaintiff TIMOTHY L BLIXSETH
     jgutke@gutkelaw.com
                                                   9
         Case 11-15010-mkn       Doc 779     Entered 10/26/20 17:08:04   Page 9 of 63



 1

 2   JEFFREY L HARTMAN on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD
     COMMERCIAL VILLAGE, LLC and THE PRIM 1988 REVOCABLE
 3   notices@bankruptcyreno.com, abg@bankruptcyreno.com

 4   STEVEN L. HOARD on behalf of Creditor YELLOW STONE CLUB LIQUIDATING
     TRUST
 5
     shoard@mhba.com
 6
     IDAHO STATE TAX COMMISSION ( pt)
 7   sandi.meikle@tax.idaho.gov

 8   KEITH A JONES on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
     REVENUE
 9
     elizabethroberts@mt.gov, mgohn@mt.gov;evanestrada@mt.gov
10
     ANNE M. LORADITCH on behalf of Alleged Debtor TIMOTHY L BLIXSETH
11   aloraditch@bachlawfirm.com, sandra.herbstreit@bachlawfirm.com;jbach@bachlawfirm.com
12   SUMMER M SHAW on behalf of Alleged Debtor TIMOTHY L BLIXSETH
     ss@shaw.law
13

14   RACHEL R. SILVERSTEIN on behalf of Alleged Debtor TIMOTHY L BLIXSETH
     amwilson@foxrothschild.com
15
     ROLLIN G. THORLEY on behalf of Creditor IRS
16   rollin.g.thorley@irscounsel.treas.gov
17
     U.S. TRUSTEE - LV - 7
18   USTPRegion17.LV.ECF@usdoj.gov

19                                       CERTIFICATE OF SERVICE
20          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via REGULAR
21
     MAIL on October 26, 2020, to the following:
22
     MARK G ARNOLD on behalf of Petitioning Creditor MONTANA DEPARTMENT OF REVENUE
23   HUSCH BLACKWELL LLP
     190 CARONDELET PLAZA, SUITE 600
24   ST. LOUIS, MO 63105
25
     CHARLES D. AXELROD on behalf of Alleged Debtor TIMOTHY L BLIXSETH
26   FOX ROTHSCHILD LLP
     1800 CENTURY PARK EAST, SUITE 300
27   LOS ANGELES, CA 90067

                                                   10
        Case 11-15010-mkn    Doc 779   Entered 10/26/20 17:08:04   Page 10 of 63


     TODD M BAILEY on behalf of Petitioning Creditor CALIFORNIA FRANCHISE TAX BOARD
 1   CALIFORNIA FRANCHISE TAX BOARD
 2   LEGAL DIVISION MS A 260
     FRANCHISE TAX BOARD
 3   P.O. BOX 1720
     RANCHO CORDOVA, CA 95741-1720
 4
     ATHANASIOS BASDEKIS on behalf of Creditor YELLOW STONE CLUB LIQUIDATING TRUST
 5
     209 CAPITOL STREET
 6   CHARLESTON, WV 25301

 7   CHRISTOPHER J CONANT on behalf of Alleged Debtor TIMOTHY L BLIXSETH
     CONANT LAW LLC
 8   730 17TH STREET, SUITE 200
     DENVER, CO 80202
 9

10   FOX ROTHSCHILD, LLP
     3800 HOWARD HUGHES PKWY, STE 500
11   LAS VEGAS, NV 89169
12   ATTORNEY GENERAL IDAHO on behalf of Petitioning Creditor IDAHO STATE TAX
     COMMISSION ( pt)
13
     IDAHO ATTORNEY GENERAL'S OFFICE
14   700 W. JEFFERSON ST #210
     BOISE, ID 83720-0010
15
     RODNEY M. JEAN on behalf of Defendant MONTANA DEPARTMENT OF REVENUE
16   LAS VEGAS, NV 89101
17
     RODNEY M. JEAN on behalf of Petitioning Creditor CALIFORNIA FRANCHISE TAX BOARD
18   LAS VEGAS, NV 89101

19   RODNEY M. JEAN on behalf of Petitioning Creditor IDAHO STATE TAX COMMISSION ( pt)
     LAS VEGAS, NV 89101
20

21   RODNEY M. JEAN on behalf of Petitioning Creditor MONTANA DEPARTMENT OF REVENUE
     LAS VEGAS, NV 89101
22
     AMBER KAUFFMAN on behalf of Petitioning Creditor IDAHO STATE TAX COMMISSION ( pt)
23   P.O. BOX 36
     BOISE, ID 83722-0410
24

25   BROWN MCCARROLL on behalf of Petitioning Creditor CALIFORNIA FRANCHISE TAX BOARD
     111 CONGRESS AVENUE, #1400
26   AUSTIN, TX 78701

27

                                             11
        Case 11-15010-mkn        Doc 779   Entered 10/26/20 17:08:04   Page 11 of 63


     BROWN MCCARROLL on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
 1   REVENUE
 2   111 CONGRESS AVENUE, #1400
     AUSTIN, TX 78701
 3
     U.S. BANKRUPTCY COURT DISTRICT OF NV, LAS VEGAS
 4   300 LAS VEGAS BLVD S.
     LAS VEGAS, NV 89101
 5

 6
     By: /s/ Susan Roman
 7   Susan Roman, employee for
     Schwartz Law, PLLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                 12
Case 11-15010-mkn   Doc 779   Entered 10/26/20 17:08:04   Page 12 of 63




                     Exhibit 1
              Case11-15010-mkn
              Case 11-15010-mkn Doc
                                Doc779
                                    756 Entered
                                        Entered10/26/20
                                                08/07/2017:08:04
                                                        17:52:31 Page
                                                                 Page13
                                                                      1 of
                                                                         of17
                                                                            63




1
     Samuel A. Schwartz, Esq.
     Nevada Bar No. 10985
2    Schwartz Law, PLLC
3    601 Bridger Avenue
     Las Vegas, Nevada 89101
4
     Telephone: (702) 385-5544
5    saschwartz@nvfirm.com
6    Attorneys for the Alleged Debtor
7            UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA
8
         In re:                                 )                 Case No. 11-15010-mkn
9
                                                )
10       Timothy L. Blixseth,                   )                 Chapter 7
11                                              )
                              Alleged Debtor.   )
12       ______________________________________ )
13
                       AMENDED1 NOTICE OF INTENT TO SERVE SUBPOENA FOR RULE
14
                        2004 EXAMINATION TO CALIFORNIA FRANCHISE TAX BOARD
15
16                Pursuant to Rule 9016, Fed. R. Bankr. P. and Rule 45(a)(4), Fed. R. Civ. P., all parties are
17
     hereby notified that Timothy Blixseth, the Alleged Debtor in the above-captioned matter (“Alleged
18
     Debtor”), through his attorney of record, Schwartz Law, PLLC, has issued and will serve a
19
20   Subpoena for Rule 2004 Examination upon the California Franchise Tax Board for production of
21   the documents listed on Exhibit A of the attached subpoena.
22
                  A copy of the subpoena is attached hereto. The subpoena does not require testimony from
23
24
     the California Franchise Tax Board.

25
                  Dated this 7th day of August, 2020.
26
27
                                                            By: /s/ Samuel A. Schwartz____
                                                               Samuel A. Schwartz, Esq.
28                                                             Nevada Bar No. 10985
29                                                             Schwartz Law, PLLC
30
                                                                Attorneys for the Alleged Debtor
31
32
33   1    Amendment is as to Paragraph 11 of the Definitions only.
34                                                       Page 1 of 3
          Case11-15010-mkn
          Case 11-15010-mkn Doc
                            Doc779
                                756 Entered
                                    Entered10/26/20
                                            08/07/2017:08:04
                                                    17:52:31 Page
                                                             Page14
                                                                  2 of
                                                                     of17
                                                                        63




1
                                   CERTIFICATE OF SERVICE

2           I HEREBY CERTIFY that a true and correct copy of the foregoing was sent electronically
3
     via the Court’s CM/ECF system on August 7, 2020, the following:
4
5    BRETT A. AXELROD on behalf of Plaintiff TIMOTHY L BLIXSETH
6    baxelrod@foxrothschild.com, pchlum@foxrothschild.com;mwilson@foxrothschild.com
7    LUIS A. AYON on behalf of Alleged Debtor TIMOTHY L BLIXSETH
8    laa@ayonlaw.com
9
     KEVIN W. BARRETT on behalf of Creditor YELLOW STONE CLUB LIQUIDATING
10   TRUST
11   kbarrett@baileyglasser.com, pwilson@baileyglasser.com;tbasdekis@baileyglasser.com
12
     LYNN HAMILTON BUTLER on behalf of Petitioning Creditor MONTANA DEPARTMENT
13   OF REVENUE
14   lynn.butler@huschblackwell.com,
     penny.keller@huschblackwell.com;christine.deacon@huschblackwell.com
15
16   CANDACE C CARLYON on behalf of Creditors ANGUS A. MACNAUGHTON, DAVID M.
     STANTON, EDGAR A. RAININ, GARY DI SILVESTRI, JAMES T. DOLAN, ROBERT
17
     CHING, THOMAS W. HOOK, YOAV RUBINSTEIN,
18   ccarlyon@carlyoncica.com,
19   CRobertson@carlyoncica.com;nrodriguez@carlyoncica.com;9232006420@filings.docketbird.co
     m;Dcica@carlyoncica.com
20
21   DAVID B. COTNER on behalf of Interested Parties DAVID B. COTNER and RICHARD J.
22   SAMSON
     dcotner@dmllaw.com
23
24   LARS EVENSEN on behalf of Creditors YELLOWSTONE CLUB LIQUIDATING TRUST,
     MARK S. KIRSCHNER and MARC S. KIRSCHNER
25
     lkevensen@hollandhart.com, cabowman@hollandhart.com
26
27   MARK J. GARDBERG on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
     REVENUE
28   mg@h2law.com, sg@h2law.com
29
30
     MARK H. GUNDERSON on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD
     COMMERCIAL VILLAGE, LLC, and THE PRIM 1988 REVOCABLE
31   cstockwell@gundersonlaw.com
32
33
34                                               Page 2 of 3
          Case11-15010-mkn
          Case 11-15010-mkn Doc
                            Doc779
                                756 Entered
                                    Entered10/26/20
                                            08/07/2017:08:04
                                                    17:52:31 Page
                                                             Page15
                                                                  3 of
                                                                     of17
                                                                        63




1
     JOHN H. GUTKE on behalf of Plaintiff TIMOTHY L BLIXSETH
     jgutke@gutkelaw.com
2
3    JEFFREY L HARTMAN on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD
     COMMERCIAL VILLAGE, LLC and THE PRIM 1988 REVOCABLE
4
     notices@bankruptcyreno.com, abg@bankruptcyreno.com
5
6    STEVEN L. HOARD on behalf of Creditor YELLOW STONE CLUB LIQUIDATING TRUST
     shoard@mhba.com
7
8    IDAHO STATE TAX COMMISSION ( pt)
9
     sandi.meikle@tax.idaho.gov

10   KEITH A JONES on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
11   REVENUE
     elizabethroberts@mt.gov, mgohn@mt.gov;evanestrada@mt.gov
12
13   ANNE M. LORADITCH on behalf of Alleged Debtor TIMOTHY L BLIXSETH
14   aloraditch@bachlawfirm.com, sandra.herbstreit@bachlawfirm.com;jbach@bachlawfirm.com
15   SUMMER M SHAW on behalf of Alleged Debtor TIMOTHY L BLIXSETH
16   ss@shaw.law
17
     RACHEL R. SILVERSTEIN on behalf of Alleged Debtor TIMOTHY L BLIXSETH
18   amwilson@foxrothschild.com
19
     ROLLIN G. THORLEY on behalf of Creditor IRS
20
     rollin.g.thorley@irscounsel.treas.gov
21
22   U.S. TRUSTEE - LV - 7
     USTPRegion17.LV.ECF@usdoj.gov
23
24
25
26
27
28
29
30
31
32
33
34                                            Page 3 of 3
                       Case11-15010-mkn
                       Case 11-15010-mkn Doc
                                         Doc779
                                             756 Entered
                                                 Entered10/26/20
                                                         08/07/2017:08:04
                                                                 17:52:31 Page
                                                                          Page16
                                                                               4 of
                                                                                  of17
                                                                                     63
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
  _________________________________________ District of _________________________________________
                                                        /FWBEB
       5JNPUIZ-#MJYTFUI
In re __________________________________________
                  "MMFHFE Debtor
                                                            .,/
                                                  Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:   ________________________________________________________________________________________
         $BMJGPSOJB'SBODIJTF5BY#PBSE
                                                          (Name of person to whom the subpoena is directed)

   Y Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:

  PLACE                                                                                                      DATE AND TIME
            4DIXBSU[-BX 1--$ &#SJEHFS"WF -BT7FHBT /7                                                            4FQUFNCFS BU
                                                                                                                                    BN145

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: _____________
        
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                ________________________
                                                                                            T4BNVFM"4DIXBSU[
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
                      
  ____________________________
  5JNPUIZ-#MJYTFUI              , who issues or requests
                                                            this subpoena,
                                                                          are: 4BNVFM"4DIXBSU[ &TR 4DIXBSU[-BX 
  1--$ &#SJEHFS"WF -BT7FHBT /7 TBTDIXBSU[!OWGJSNDPN 
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case11-15010-mkn
                     Case 11-15010-mkn Doc
                                       Doc779
                                           756 Entered
                                               Entered10/26/20
                                                       08/07/2017:08:04
                                                               17:52:31 Page
                                                                        Page17
                                                                             5 of
                                                                                of17
                                                                                   63
B2570 (Form
      (     2570 – Subpoena
                      p     to Produce Documents,, Information,, or Objects
                                                                      j     or To Permit Inspection
                                                                                            p       in a Bankruptcy
                                                                                                               p y Case or Adversary
                                                                                                                                   y Proceeding)
                                                                                                                                              g) (Page
                                                                                                                                                 ( g 2))



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                      Case11-15010-mkn
                      Case 11-15010-mkn Doc
                                        Doc779
                                            756 Entered
                                                Entered10/26/20
                                                        08/07/2017:08:04
                                                                17:52:31 Page
                                                                         Page18
                                                                              6 of
                                                                                 of17
                                                                                    63
B2570 (Form
      (     2570 – Subpoena
                      p     to Produce Documents,, Information,, or Objects
                                                                      j     or To Permit Inspection
                                                                                            p       in a Bankruptcy
                                                                                                               p y Case or Adversary
                                                                                                                                   y Proceeding)
                                                                                                                                              g) (Page
                                                                                                                                                 ( g 3))


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
      Case11-15010-mkn
      Case 11-15010-mkn Doc
                        Doc779
                            756 Entered
                                Entered10/26/20
                                        08/07/2017:08:04
                                                17:52:31 Page
                                                         Page19
                                                              7 of
                                                                 of17
                                                                    63




                                            Exhibit A
                                         DEFINITIONS

         For the purposes of this request for production of documents, the following definitions shall

apply:

         1.     “Bankruptcy Case” means that certain involuntary chapter 7 bankruptcy cased filed on

April 5, 2011, before the United States Bankruptcy Court for the District of Nevada, Case No. 11-15010-

MKN.

         2.     “Bankruptcy Code” means 11 U.S.C. §§ 101, et seq., as amended.

         3.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

         4.     “Blixseth” means Timothy L. Blixseth.

         5.     “CFTB” means the California Franchise Tax Board and any of its Related Entities.

         6.     “Complaint” means that certain Complaint of Timothy L. Blixseth, dated February 10,

2011, appealing an adverse determination of the Montana Department of Revenue Office of Dispute

Resolution, with respect to the Taxpayer’s 2002 through 2006 Montana state income tax liability.

         7.     “Correspondence” shall include the transmittal of information and includes original and

non-identical copies of all Documents, as defined herein, sent or received by any person, as well as any

Documents reflecting or recording the content of any oral, written or other communications in any form

(including, without limitation, interoffice and intraoffice memoranda, e-mail, facsimiles, and other

communications).

         8.     “Defendant” means the Montana Department of Revenue and any of its Related Entities.

         9.     “Document” or “documents” include, without limiting the generality of their meaning,

all written, printed, recorded, electronic, digital, or graphic matter, photographic matter or sound

reproductions, however produced, reproduced, or maintained (including on individual computers,

servers, back-up disks, clouds, or other remote data-storage locations or methods), pertaining in any

manner to the subject matter indicated. “Documents” include originals or copies, where originals are

unavailable, and nonidentical copies (whether different from originals by reason of notation made on
        Case11-15010-mkn
        Case 11-15010-mkn Doc
                          Doc779
                              756 Entered
                                  Entered10/26/20
                                          08/07/2017:08:04
                                                  17:52:31 Page
                                                           Page20
                                                                8 of
                                                                   of17
                                                                      63




such copies or otherwise), and whether in paper, electronic, digital, audio, visual or other format;

documents maintained in digital format shall be produced in native digital format with original metadata

and header information. “Documents” specifically include but are not limited to correspondence, letters,

notes, minutes of meetings, memoranda, interoffice communications, data base files, facsimile

transmissions, email messages and files including metadata, text messages, telephone messages, cellular

phone logs, voice mail messages, sign-in or log sheets, studies, analyses, reports, summaries and results

of investigations and tests, reviews, contracts, agreements, working papers, tax returns, statistical

records, ledgers, books of account, vouchers, bank checks, bank statements, invoices, receipts, computer

data, stenographers’ notebooks, manuals, directives, bulletins, calendars and appointment books, diaries,

maps, charts, photographs, plats, drawings or other graphic representations, logs, investigators’ reports

or papers similar to any of the foregoing, however denominated, but specifically excluding all materials

that would be responsive to these requests but for the fact that they are protected from disclosure and

production due to the application of a privilege recognized by the laws of the State of Nevada; in that

case, an appropriate, rule-compliant privilege log must be provided.

         10.      “Involuntary Petition” means that certain Chapter 7 Involuntary Petition, filed by

Defendant against Blixseth, before the United States Bankruptcy Court for the District of Nevada, Case

No. 11-15010-MKN, Docket No. 1.

         11.      “May 16, 2011 Breach Letter” means the letter sent from counsel for Blixseth to Todd

Bailey counsel for You on or around May 16, 2011, attached as Exhibit 1 hereto.

         12.      “Related Entities” means any affiliate as defined in Section 101(2) of the Bankruptcy

Code.

         13.      “You” and “your” means the Idaho State Tax Commission, and any entity in which you

have an ownership interest or are a representative of, including, any other governmental agency for the

State of Idaho.
      Case11-15010-mkn
      Case 11-15010-mkn Doc
                        Doc779
                            756 Entered
                                Entered10/26/20
                                        08/07/2017:08:04
                                                17:52:31 Page
                                                         Page21
                                                              9 of
                                                                 of17
                                                                    63




                                           INSTRUCTIONS

       You are instructed to produce all Documents and things described above which are within your

possession, custody or control. For the purpose of this request, a Document shall be deemed within your

possession, custody or control if it is in your physical possession or custody or you have the legal right

to obtain it. Thus, this request reaches not only all Documents within your physical possession or

custody (and your agents or employees) but also all Documents within the possession or custody of

people or entities over whom you have control, such as secretaries, subordinates, attorneys, accounts,

agents, affiliates, subsidiaries and associated companies. If you have knowledge of the existence of

documents described in the schedule but contend that they are not with your possession, custody or

control, you are instructed to provide the following information:

       (1)     Describe the Documents in as much detail and with as much particularity as possible;

       (2)     Identify the person or entity believed by you to have possession or custody of the

Documents at this time;

       (3)     Identify each person or entity believed by you to have possession or custody of any copies

of the Documents at this time; and

       (4)     Describe in detail and with particularity the efforts, if any, you have made to obtain

possession or custody of the Documents.
       If you contend that any Document described in the schedule is privileged or otherwise beyond

the scope of Rule 26 of the Federal Rules of Civil Procedure and not subject to production, you are

instructed to identify that document providing the following information:

       (1)     State the date and title of the Document;

       (2)     State the name and address of all persons who you believe to have the Document, or a

copy thereof, in their possession or control; and

       (3)     State every objection you have and grounds therefore against producing the Document

in response to this request.

       If you contend that only a portion of a Document described in the schedule is privileged or
      Case 11-15010-mkn         Doc 756
                                    779     Entered 08/07/20
                                                    10/26/20 17:52:31
                                                             17:08:04        Page 10
                                                                                  22 of 17
                                                                                        63




otherwise not subject to production, you are instructed to produce a copy of the entire Document deleting

that portion deemed privileged or otherwise not subject to production. To the extent the deleted portion

of the Document does not do so, you are instructed to provide the same information, which would be

provided if the entire document were not produced.

                                    DOCUMENTS REQUESTED
       1.      All Documents and Correspondence exchanged between You, Your employees and/or

agents, and/or Your Related Entities and/or Steve Bullock, Dan Bucks, Kim Davis, Keith Jones, Spencer

Marks, Joel Silverman, Marc S. Kirschner, Lynn H. Butler, Paul Moore, Brian Schweitzer, Franklin

Hall, Brian Glasser, Kevin Barrett, Todd Bailey, Brian Nicholas, and/or Teresa Whitney, related to the

Involuntary Petition or the Bankruptcy Case.

       2.      All Documents and Correspondence exchanged between You, Your employees and/or

agents, and/or Your Related Entities and/or Steve Bullock, Dan Bucks, Kim Davis, Keith Jones, Spencer

Marks, Joel Silverman, Marc S. Kirschner, Lynn H. Butler, Paul Moore, Brian Schweitzer, Franklin

Hall, Brian Glasser, Kevin Barrett, Todd Bailey, Brian Nicholas, and/or Teresa Whitney, related to the

May 16, 2011 Breach Letter.

       3.      All Documents and Correspondence related to You and/or Your Related Entities entering

into, drafting, and/or finalizing the Involuntary Petition, including any and all correspondence between

You, Your employees and/or agents, Your Related Entities, the CFTB or the Defendant related to the

Involuntary Petition or the Bankruptcy Case.

       4.      All Documents and Correspondence exchanged between You, Your employees and/or

agents, and/or Your Related Entities and the CFTB or the Defendant related to the Involuntary Petition

or the Bankruptcy Case.

       5.      Any and all drafts of agreements, contracts or memoranda exchanged between You, Your

employees, agents, and/or attorneys, Your Related Entities, the CFTB or the Defendant.

       6.      Any and all drafts of the Involuntary Petition exchanged between You, Your employees,

agents, and/or attorneys, Your Related Entities, the CFTB or the Defendant.

       7.      Any and all drafts of any pleadings exchanged between You, Your employees, agents,
      Case 11-15010-mkn        Doc 756
                                   779     Entered 08/07/20
                                                   10/26/20 17:52:31
                                                            17:08:04        Page 11
                                                                                 23 of 17
                                                                                       63




and/or attorneys, Your Related Entities, the CFTB or the Defendant relating to the Bankruptcy Case.

       8.      All Documents and Correspondence between You, Your employees and/or agents, Your

Related Entities, the CFTB or the Defendant, related to the drafting, finalizing or execution of any and

all settlement agreements with Blixseth or Your withdrawal from the Involuntary Petition.
Case 11-15010-mkn   Doc 756
                        779   Entered 08/07/20
                                      10/26/20 17:52:31
                                               17:08:04   Page 12
                                                               24 of 17
                                                                     63




                     Exhibit 1
            Case 11-15010-mkn        Doc 756
                                         779     Entered 08/07/20
                                                         10/26/20 17:52:31
                                                                  17:08:04         Page 13
                                                                                        25 of 17
                                                                                              63




    

9,$0$,/)$;$1'(0$,/
 7RGG%DLOH\#IWEFDJRY                                                    &KULVWRSKHU-&RQDQW(VT
                                                                          FFRQDQW#FRQDQWODZ\HUVFRP
 0D\
                                                                               WK6WUHHW6XLWH
                                                                                     'HQYHU&2
                                                                                 3KRQH  
  



       &DOLIRUQLD)UDQFKLVH7D[%RDUG
        /HJDO'LYLVLRQ06$
        $WWQ7RGG%DLOH\
        32%R[
        5DQFKR&RUGRYD&$
        )D[
        7RGG%DLOH\#IWEFDJRY

        





    

    5H1RWLFHRI%UHDFKRI6HWWOHPHQW$JUHHPHQWE\WKH6WDWHRI&DOLIRUQLD'HPDQGIRU&XUH
    86%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI1HYDGD&DVH1R ³%DQNUXSWF\&DVH´ 

    'HDU0U%DLOH\

            7KLVOHWWHULVWRLQIRUP\RXWKDW/\QQ%XWOHURI%URZQ0F&DUUROO//3DVFRXQVHORI
    UHFRUGIRUWKH6WDWHRI&DOLIRUQLDLQWKHDERYHUHIHUHQFHGEDQNUXSWF\FDVHKDVFDXVHGWKH6WDWHRI
    &DOLIRUQLDWREUHDFKLWVREOLJDWLRQVXQGHUWKH6HWWOHPHQW$JUHHPHQWEHWZHHQLWDQG0U%OL[VHWK
    $VDUHVXOWRIWKHEUHDFKHVGHVFULEHGKHUHLQ0U%OL[VHWKGHPDQGVWKDWWKH6WDWHRI&DOLIRUQLD
    WDNHWKHIROORZLQJDFWLRQVWRFXUHLWVEUHDFKHV

                 )LOHDQRWLFHLQWKH%DQNUXSWF\&DVHVWDWLQJWKHIROORZLQJ

                     D     WKDWWKH6WDWHRI&DOLIRUQLD¶VFRXQVHORIUHFRUGLQWKDWFDVHZDVQRW
                            DXWKRUL]HGWRPDNHWKHEHORZGHVFULEHGUHSUHVHQWDWLRQVRQEHKDOIRIWKH
                            6WDWHRI&DOLIRUQLD

                     E     WKDWWKH6WDWHRI&DOLIRUQLDUHSXGLDWHVDOOWKHEHORZGHVFULEHG
                            UHSUHVHQWDWLRQVWKDWLWVFRXQVHORIUHFRUGPDGHRQEHKDOIRIWKH6WDWHRI

    
      Case 11-15010-mkn         Doc 756
                                    779     Entered 08/07/20
                                                    10/26/20 17:52:31
                                                             17:08:04        Page 14
                                                                                  26 of 17
                                                                                        63

                                                                                                      





                      &DOLIRUQLD

                F    WKDWWKH6WDWHRI&DOLIRUQLDUHDIILUPVLWVZLWKGUDZDODVDSHWLWLRQLQJ
                      FUHGLWRUQXQFSURWXQF

                G    WKDWWKH6WDWHRI&DOLIRUQLDVHWWOHGZLWK0U%OL[VHWKDQGEDUJDLQHGIRU
                      ZDLYHUVDQGUHOHDVHVRIOLDELOLW\IURP0U%OL[VHWKEHFDXVHLWUHDOL]HGWKDW
                      LWZDVH[SRVHGWROLDELOLW\XQGHU86& L IRUEHLQJDSHWLWLRQLQJ
                      FUHGLWRU7KH6WDWHRI&DOLIRUQLDEHOLHYHGWKDWWKHRWKHUSHWLWLRQLQJ
                      FUHGLWRUVZHUHERQDILGHFUHGLWRUVEDVHGRQLQIRUPDWLRQWKDWLWUHFHLYHG
                      IURP'DQ%XFNV/\QQ%XWOHUDQGUHSUHVHQWDWLYHVRIWKH<HOORZVWRQH&OXE
                      /LTXLGDWLQJ7UXVW,WWXUQHGRXWWKDWWKHLQIRUPDWLRQWKDWWKHVHSDUWLHV
                      SURYLGHGWRWKH6WDWHRI&DOLIRUQLDZDVLQDFFXUDWHDQGWKHUHIRUHWKH6WDWH
                      RI&DOLIRUQLDGHFLGHGWRVHWWOHZLWK0U%OL[VHWKDQGZLWKGUDZIURPWKH
                      %DQNUXSWF\&DVH

            )LOHDVWDWHPHQWRIQRQRSSRVLWLRQWR0U%OL[VHWK¶VSHQGLQJPRWLRQWRGLVPLVV
WKHLQYROXQWDU\EDQNUXSWF\FDVH

        ,QWKHIROORZLQJZD\VFRXQVHORIUHFRUGIRUWKH6WDWHRI&DOLIRUQLDKDVEUHDFKHGWKH
6WDWH¶V6HWWOHPHQW$JUHHPHQWREOLJDWLRQVRZHGWR0U%OL[VHWK

       6HFWLRQ  RIWKH6HWWOHPHQW$JUHHPHQWEHWZHHQ0U%OL[VHWKDQG&DOLIRUQLDVSHFLILFDOO\
UHTXLUHV&DOLIRUQLDWR³QRWILOHDQ\GRFXPHQWRSSRVLQJGLVPLVVDO«´6HFWLRQ  RIWKH
6HWWOHPHQW$JUHHPHQWSURYLGHVWKDW&DOLIRUQLDZLOOQRORQJHUSDUWLFLSDWHLQWKH%DQNUXSWF\&DVH
DQGWKDWLWZLOOZLWKGUDZIURPSDUWLFLSDWLQJ

        1RWZLWKVWDQGLQJWKHVHFRQWUDFWXDOREOLJDWLRQVWKDW&DOLIRUQLDRZHGWR0U%OL[VHWK0U
%XWOHUDFWHGRQEHKDOIRI&DOLIRUQLDWREUHDFKWKHVHGXWLHV6SHFLILFDOO\DWWKH$SULO
KHDULQJLQWKH%DQNUXSWF\&DVH0U%XWOHUVWDUWHGKLVRUDODUJXPHQWLQRSSRVLWLRQWR0U
%OL[VHWK¶VPRWLRQWRGLVPLVVE\UHSUHVHQWLQJWRWKH&RXUWWKDWKHZDVDSSHDULQJRQEHKDOIRIDOO
WKUHHSHWLWLRQLQJFUHGLWRUVDQGWKHQSURFHHGHGWRGHIHQGWKHLQYROXQWDU\SHWLWLRQRQEHKDOIRIDOO
WKUHHSHWLWLRQLQJFUHGLWRUV6HH$SULO+HDULQJ7UDQVFULSWDWS HQFORVHGZLWKOHWWHU
VHQWYLDHPDLO 0U%XWOHUPDGHWKLVUHSUHVHQWDWLRQHYHQWKRXJK&DOLIRUQLDZDVREOLJDWHGWRQRW
SDUWLFLSDWHLQDQ\ZD\LQWKH%DQNUXSWF\&DVHDQGWRQRWRSSRVH0U%OL[VHWK¶VHIIRUWVWRGLVPLVV
WKHLQYROXQWDU\SHWLWLRQ

        )XUWKHULQWKHRSSRVLWLRQWR0U%OL[VHWK¶V5HQHZHG0RWLRQWR'LVPLVVILOHGE\0U
%XWOHUDQGKLVORFDOFRXQVHOKHDJDLQSXUSRUWHGWRPDNHUHSUHVHQWDWLRQVRQEHKDOIRI&DOLIRUQLD
LQDQHIIRUWWRGHIHDWGLVPLVVDORIWKHLQYROXQWDU\SHWLWLRQ6HH0'255HVSRQVH>'RFNHW1R
@DWSSIQ HQFORVHGZLWKOHWWHUVHQWYLD
HPDLO 


`3DJH


      Case 11-15010-mkn         Doc 756
                                    779     Entered 08/07/20
                                                    10/26/20 17:52:31
                                                             17:08:04        Page 15
                                                                                  27 of 17
                                                                                        63






        $VDUHVXOWRIWKHDIRUHPHQWLRQHGEUHDFKHVWKH6WDWHRI&DOLIRUQLDKDVSXW0U%OL[VHWKLQ
DSRVLWLRQWKDWKHVSHFLILFDOO\EDUJDLQHGRXWRIWKURXJKWKH6HWWOHPHQW$JUHHPHQW,QRWKHU
ZRUGVWKURXJKLWVFRXQVHORIUHFRUGWKH6WDWHRI&DOLIRUQLDKDVIDLOHGWRSURYLGH0U%OL[VHWK
ZLWKWKHFRQVLGHUDWLRQIRUZKLFKKHEDUJDLQHGLQWKH6HWWOHPHQW$JUHHPHQW

       $FFRUGLQJO\0U%OL[VHWKKHUHE\GHPDQGVWKDWWKH6WDWHRI&DOLIRUQLDFXUHWKH
DIRUHPHQWLRQHGEUHDFKHVRILWV6HWWOHPHQW$JUHHPHQWLQWKHPDQQHUGHVFULEHGDERYH0U
%OL[VHWKGHPDQGVWKDW\RXFXUHWKHVHEUHDFKHVSULRUWRWKH0D\KHDULQJRQKLV
5HQHZHG0RWLRQWR'LVPLVV


6LQFHUHO\




&KULVWRSKHU-&RQDQW(VT


&F %UHWW$[HOURG

      0LFKDHO-)O\QQ

      7LPRWK\/%OL[VHWK




                                                                                          `3DJH


      Case 11-15010-mkn          Doc 756
                                     779     Entered 08/07/20
                                                     10/26/20 17:52:31
                                                              17:08:04       Page 16
                                                                                  28 of 17
                                                                                        63



                                                 EXHIBIT %
                                    DECLARATION OF RECORDS OF
                                 &$/,)251,$)5$1&+,6(7$;%2$5'

        ___________________________________________ (print name) declares as follows:

       1.      I am a United States citizen, and I am over 18 years of age. This declaration is made

of my own personal knowledge except where stated on information and belief. As to those matters,

I believe them to be true.

       2.      On or about _________________, 2020, I was served with a Subpoena For Rule

2004 Examination (the “Subpoena”) in the case of In Re: 7LPRWK\/%OL[VHWK%DQNUXSWF\ Case

No.: 1--MKN, calling for the production of records in said matter.



       3.      Check one of the following:

                a.     _____ I do not have any documents that are responsive to the Subpoena.

                b.     _____ To the best of my knowledge, I have made or caused to be made

true and exact copies of all of the records in my possession that are responsive to the Subpoena

and the reproductions of those records were produced by &DOLIRUQLD )UDQFKLVH 7D[ %RDUG, on

BBBBBBBBBBBBBBB
       4.      The originals of the records produced were made at or near the time of the acts,

events, conditions, opinions, or diagnoses recited therein by or from information transmitted by a
person with knowledge, in the course of a regularly-conducted activity.

       5.      Check one of the following:

                 a.    If this declaration is executed within the State of Nevada:

        _____ I declare under penalty of perjury that the foregoing is true and correct.

                 b.    If this declaration is executed outside the State of Nevada:

        _____ I declare under penalty of perjury under the law of the State of Nevada that the

foregoing is true and correct.
                                    {Signature Page to Follow}
     Case 11-15010-mkn     Doc 756
                               779      Entered 08/07/20
                                                10/26/20 17:52:31
                                                         17:08:04   Page 17
                                                                         29 of 17
                                                                               63




Executed on __________________, 2020.




                                         _____________________

                                         By:

                                         Title:
      Case 11-15010-mkn            Doc 779       Entered 10/26/20 17:08:04            Page 30 of 63




                        UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF 1(9$'$

 In re:                                                                 Case No. PNQ
          7LPRWK\/%OL[VHWK
                                                                                Chapter 
                                       $OOHJHGDebtor.
                                                                   (&)'RFNHW5HIHUHQFH1R


                    DECLARATION OF MAILING CERTIFICATE OF SERVICE

2Q,GLGFDXVHDFRS\RIWKHIROORZLQJGRFXPHQWGHVFULEHGEHORZ

DEEKd/K&/EdEddK^Zs^hWKE&KZZh>ϮϬϬϰyD/Ed/KEdK>/&KZE/
&ZE,/^dyKZ͕&ŽĐŬĞƚZĞĨĞƌĞŶĐĞEŽ͘ϳϱϲ




WREHVHUYHGIRUGHOLYHU\E\WKH8QLWHG6WDWHV3RVWDO6HUYLFHYLD)LUVW&ODVV8QLWHG6WDWHV0DLOSRVWDJH
SUHSDLGZLWKVXIILFLHQWSRVWDJHWKHUHRQWRWKHSDUWLHVOLVWHGRQWKHPDLOLQJPDWUL[H[KLELWDFRS\RIZKLFK
LVDWWDFKHGKHUHWRDQGLQFRUSRUDWHGDVLIIXOO\VHWIRUWKKHUHLQ

,FDXVHGWKHVHGRFXPHQWVWREHVHUYHGE\XWLOL]LQJWKHVHUYLFHVRI6WUHWWRDQ$SSURYHG%DQNUXSWF\
1RWLFH3URYLGHUDXWKRUL]HGE\WKH8QLWHG6WDWHV&RXUWV$GPLQLVWUDWLYH2IILFHSXUVXDQWWR)HG5%DQNU3
  DQG J  $FRS\RIWKHGHFODUDWLRQRIVHUYLFHLVDWWDFKHGKHUHWRDQGLQFRUSRUDWHGDVLIIXOO\
VHWIRUWKKHUHLQ

3DUWLHVZKRDUHSDUWLFLSDQWVLQWKH&RXUWV(OHFWURQLF1RWLFLQJ6\VWHP 1() LIDQ\ZHUHGHQRWHGDV
KDYLQJEHHQVHUYHGHOHFWURQLFDOO\ZLWKWKHGRFXPHQWVGHVFULEHGKHUHLQSHUWKH(&)3$&(5V\VWHP

'$7('



                                                                    By: /s/ Samuel A. Schwartz____
                                                                       Samuel A. Schwartz, Esq.
                                                                       Nevada Bar No. 10985
                                                                       Schwartz Law, PLLC
                                                                       601 E. Bridger Avenue
                                                                       Las Vegas, Nevada 89101
                                                                       Telephone: (702) 385-5544
                                                                       Attorneys for the Alleged Debtor
       Case 11-15010-mkn           Doc 779       Entered 10/26/20 17:08:04           Page 31 of 63




                        UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF 1(9$'$

 In re:                                                                 &DVH1RPNQ
          7LPRWK\/%OL[VHWK
                                                                                &KDSWHU
                                  $OOHJHGDebtor.
                                                                    (&)'RFNHW5HIHUHQFH1R


                    CERTIFICATE OF SERVICE DECLARATION OF MAILING

2Q,GLGFDXVHDFRS\RIWKHIROORZLQJGRFXPHQWGHVFULEHGEHORZ

DEEKd/K&/EdEddK^Zs^hWKE&KZZh>ϮϬϬϰyD/Ed/KEdK
>/&KZE/&ZE,/^dyKZ͕&ŽĐŬĞƚZĞĨĞƌĞŶĐĞEŽ͘ϳϱϲ




ZHUHGHSRVLWHGIRUGHOLYHU\E\WKH8QLWHG6WDWHV3RVWDO6HUYLFHYLD)LUVW&ODVV8QLWHG6WDWHV0DLO
SRVWDJHSUHSDLGZLWKVXIILFLHQWSRVWDJHWKHUHRQWRWKHSDUWLHVOLVWHGRQWKHPDLOLQJPDWUL[H[KLELWDFRS\
RIZKLFKLVDWWDFKHGKHUHWRDQGLQFRUSRUDWHGDVLIIXOO\VHWIRUWKKHUHLQ

7KHXQGHUVLJQHGGRHVKHUHE\GHFODUHXQGHUSHQDOW\RISHUMXU\RIWKHODZVRIWKH8QLWHG6WDWHVWKDW,KDYH
VHUYHGWKHDERYHUHIHUHQFHGGRFXPHQW V RQWKHPDLOLQJOLVWDWWDFKHGKHUHWRLQWKHPDQQHUVKRZQDQG
SUHSDUHGWKH'HFODUDWLRQRI&HUWLILFDWHRI6HUYLFHDQGWKDWLWLVWUXHDQGFRUUHFWWRWKHEHVWRIP\
NQRZOHGJHLQIRUPDWLRQDQGEHOLHI

'$7(' 




                                                              6WHSKDQLH'HOJDGR
                                                              6WHSKDQLH 'HOJDGR
                                                              FR6WUHWWR
                                                              ([FKDQJH6WH
                                                              ,UYLQH&$
*$&35*':5)"50/"6(645
                      Case  *$"64&%"$01:0'".&/%&%/05*$&0'*/5&/5504&37&46#10&/"'0336-&&9".*/"5*0/50$"-*'03/*"
                              11-15010-mkn          Doc 779 Entered 10/26/20 17:08:04 Page 32 of 63
'3"/$)*4&5"9#0"3%50#&4&37&%#:'*345$-"44 6/*5&%45"5&4."*-4&37*$& 8*5)"%&26"5&1045"(&50&/463&%&-*7&3:50


   5PEE.#BJMFZ
   $BMJGPSOJB'SBODIJTF5BY#PBSE
   -FHBM%JWJTJPO
   10#PY
   3BODIP$PSEPWB $"
    Case 11-15010-mkn   Doc 779   Entered 10/26/20 17:08:04   Page 33 of 63






















                         Exhibit 2
        Case 11-15010-mkn            Doc 779   Entered 10/26/20 17:08:04       Page 34 of 63


                                      

                                                                         Emily D. Anderson, Esq.
                                                                               office: 702.385.5544
                                                                             601 E. Bridger Avenue
                                                                             Las Vegas, NV. 89101

October 8, 2020
Via Electronic Mail and U.S. Regular Mail
Todd.bailey@ftb.ca.gov

Todd M. Bailey, Esq.
California Franchise Tax Board
Legal Division MS A260
P.O. Box 1720
Rancho Cordova, CA 95741-1740

         Re:     In re: Timothy L. Blixseth
                 Case No. 11-15010-mkn

Dear Mr. Bailey:

       As you may be aware, my office represents Timothy L. Blixseth (“Mr. Blixseth”) in the
Nevada proceedings relating to the involuntary petition (the “IP”) filed on April 5, 2011 by the
Montana Department of Revenue, the Idaho State Tax Commission, and, the entity you represent,
the California Franchise Tax Board (the “Petitioning Creditors”).

        Since the Bankruptcy Court dismissed the IP on July 10, 2013, Mr. Blixseth has waited for
the opportunity to pursue his statutory remedy against the Petitioning Creditors for the IP. Finally,
on November 26, 2019, the Ninth Circuit affirmed Judge Markell’s dismissal of the IP. In
furtherance of Mr. Blixseth’s pursuit of his statutory remedy pursuant to 11 U.S.C. 303(i), Mr.
Blixseth sent via U.S. Mail a subpoena duces tecum to the California Franchise Tax Board on
August 7, 2020 (the “Document Subpoena”).1

        Since that time, my office has received no communications from the California Franchise
Tax Board regarding the Document Subpoena. As a result of the California Franchise Tax Board’s
failure to respond, Mr. Blixseth intends to move the Bankruptcy Court to compel the California
Franchise Tax Board to respond and will request attorneys’ fee and costs. Accordingly, Mr.
Blixseth requests a meet and confer pursuant to LR 7037(b). Please respond to this correspondence
on or before October 15, 2020. Should the California Franchise Tax Board continue its refusal
to participate in discovery, Mr. Blixseth will move for court intervention.

                                                              Sincerely,

                                                              /s/ Emily D. Anderson
                                                              Emily D. Anderson, Esq.
                                 
1
    Attached for your convenience.
              Case11-15010-mkn
              Case 11-15010-mkn Doc
                                Doc779
                                    756 Entered
                                        Entered10/26/20
                                                08/07/2017:08:04
                                                        17:52:31 Page
                                                                 Page35
                                                                      1 of
                                                                         of17
                                                                            63




1
     Samuel A. Schwartz, Esq.
     Nevada Bar No. 10985
2    Schwartz Law, PLLC
3    601 Bridger Avenue
     Las Vegas, Nevada 89101
4
     Telephone: (702) 385-5544
5    saschwartz@nvfirm.com
6    Attorneys for the Alleged Debtor
7            UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA
8
         In re:                                 )                 Case No. 11-15010-mkn
9
                                                )
10       Timothy L. Blixseth,                   )                 Chapter 7
11                                              )
                              Alleged Debtor.   )
12       ______________________________________ )
13
                       AMENDED1 NOTICE OF INTENT TO SERVE SUBPOENA FOR RULE
14
                        2004 EXAMINATION TO CALIFORNIA FRANCHISE TAX BOARD
15
16                Pursuant to Rule 9016, Fed. R. Bankr. P. and Rule 45(a)(4), Fed. R. Civ. P., all parties are
17
     hereby notified that Timothy Blixseth, the Alleged Debtor in the above-captioned matter (“Alleged
18
     Debtor”), through his attorney of record, Schwartz Law, PLLC, has issued and will serve a
19
20   Subpoena for Rule 2004 Examination upon the California Franchise Tax Board for production of
21   the documents listed on Exhibit A of the attached subpoena.
22
                  A copy of the subpoena is attached hereto. The subpoena does not require testimony from
23
24
     the California Franchise Tax Board.

25
                  Dated this 7th day of August, 2020.
26
27
                                                            By: /s/ Samuel A. Schwartz____
                                                               Samuel A. Schwartz, Esq.
28                                                             Nevada Bar No. 10985
29                                                             Schwartz Law, PLLC
30
                                                                Attorneys for the Alleged Debtor
31
32
33   1    Amendment is as to Paragraph 11 of the Definitions only.
34                                                       Page 1 of 3
          Case11-15010-mkn
          Case 11-15010-mkn Doc
                            Doc779
                                756 Entered
                                    Entered10/26/20
                                            08/07/2017:08:04
                                                    17:52:31 Page
                                                             Page36
                                                                  2 of
                                                                     of17
                                                                        63




1
                                   CERTIFICATE OF SERVICE

2           I HEREBY CERTIFY that a true and correct copy of the foregoing was sent electronically
3
     via the Court’s CM/ECF system on August 7, 2020, the following:
4
5    BRETT A. AXELROD on behalf of Plaintiff TIMOTHY L BLIXSETH
6    baxelrod@foxrothschild.com, pchlum@foxrothschild.com;mwilson@foxrothschild.com
7    LUIS A. AYON on behalf of Alleged Debtor TIMOTHY L BLIXSETH
8    laa@ayonlaw.com
9
     KEVIN W. BARRETT on behalf of Creditor YELLOW STONE CLUB LIQUIDATING
10   TRUST
11   kbarrett@baileyglasser.com, pwilson@baileyglasser.com;tbasdekis@baileyglasser.com
12
     LYNN HAMILTON BUTLER on behalf of Petitioning Creditor MONTANA DEPARTMENT
13   OF REVENUE
14   lynn.butler@huschblackwell.com,
     penny.keller@huschblackwell.com;christine.deacon@huschblackwell.com
15
16   CANDACE C CARLYON on behalf of Creditors ANGUS A. MACNAUGHTON, DAVID M.
     STANTON, EDGAR A. RAININ, GARY DI SILVESTRI, JAMES T. DOLAN, ROBERT
17
     CHING, THOMAS W. HOOK, YOAV RUBINSTEIN,
18   ccarlyon@carlyoncica.com,
19   CRobertson@carlyoncica.com;nrodriguez@carlyoncica.com;9232006420@filings.docketbird.co
     m;Dcica@carlyoncica.com
20
21   DAVID B. COTNER on behalf of Interested Parties DAVID B. COTNER and RICHARD J.
22   SAMSON
     dcotner@dmllaw.com
23
24   LARS EVENSEN on behalf of Creditors YELLOWSTONE CLUB LIQUIDATING TRUST,
     MARK S. KIRSCHNER and MARC S. KIRSCHNER
25
     lkevensen@hollandhart.com, cabowman@hollandhart.com
26
27   MARK J. GARDBERG on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
     REVENUE
28   mg@h2law.com, sg@h2law.com
29
30
     MARK H. GUNDERSON on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD
     COMMERCIAL VILLAGE, LLC, and THE PRIM 1988 REVOCABLE
31   cstockwell@gundersonlaw.com
32
33
34                                               Page 2 of 3
          Case11-15010-mkn
          Case 11-15010-mkn Doc
                            Doc779
                                756 Entered
                                    Entered10/26/20
                                            08/07/2017:08:04
                                                    17:52:31 Page
                                                             Page37
                                                                  3 of
                                                                     of17
                                                                        63




1
     JOHN H. GUTKE on behalf of Plaintiff TIMOTHY L BLIXSETH
     jgutke@gutkelaw.com
2
3    JEFFREY L HARTMAN on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD
     COMMERCIAL VILLAGE, LLC and THE PRIM 1988 REVOCABLE
4
     notices@bankruptcyreno.com, abg@bankruptcyreno.com
5
6    STEVEN L. HOARD on behalf of Creditor YELLOW STONE CLUB LIQUIDATING TRUST
     shoard@mhba.com
7
8    IDAHO STATE TAX COMMISSION ( pt)
9
     sandi.meikle@tax.idaho.gov

10   KEITH A JONES on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
11   REVENUE
     elizabethroberts@mt.gov, mgohn@mt.gov;evanestrada@mt.gov
12
13   ANNE M. LORADITCH on behalf of Alleged Debtor TIMOTHY L BLIXSETH
14   aloraditch@bachlawfirm.com, sandra.herbstreit@bachlawfirm.com;jbach@bachlawfirm.com
15   SUMMER M SHAW on behalf of Alleged Debtor TIMOTHY L BLIXSETH
16   ss@shaw.law
17
     RACHEL R. SILVERSTEIN on behalf of Alleged Debtor TIMOTHY L BLIXSETH
18   amwilson@foxrothschild.com
19
     ROLLIN G. THORLEY on behalf of Creditor IRS
20
     rollin.g.thorley@irscounsel.treas.gov
21
22   U.S. TRUSTEE - LV - 7
     USTPRegion17.LV.ECF@usdoj.gov
23
24
25
26
27
28
29
30
31
32
33
34                                            Page 3 of 3
                       Case11-15010-mkn
                       Case 11-15010-mkn Doc
                                         Doc779
                                             756 Entered
                                                 Entered10/26/20
                                                         08/07/2017:08:04
                                                                 17:52:31 Page
                                                                          Page38
                                                                               4 of
                                                                                  of17
                                                                                     63
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
  _________________________________________ District of _________________________________________
                                                        /FWBEB
       5JNPUIZ-#MJYTFUI
In re __________________________________________
                  "MMFHFE Debtor
                                                            .,/
                                                  Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:   ________________________________________________________________________________________
         $BMJGPSOJB'SBODIJTF5BY#PBSE
                                                          (Name of person to whom the subpoena is directed)

   Y Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:

  PLACE                                                                                                      DATE AND TIME
            4DIXBSU[-BX 1--$ &#SJEHFS"WF -BT7FHBT /7                                                            4FQUFNCFS BU
                                                                                                                                    BN145

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: _____________
        
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                ________________________
                                                                                            T4BNVFM"4DIXBSU[
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
                      
  ____________________________
  5JNPUIZ-#MJYTFUI              , who issues or requests
                                                            this subpoena,
                                                                          are: 4BNVFM"4DIXBSU[ &TR 4DIXBSU[-BX 
  1--$ &#SJEHFS"WF -BT7FHBT /7 TBTDIXBSU[!OWGJSNDPN 
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case11-15010-mkn
                     Case 11-15010-mkn Doc
                                       Doc779
                                           756 Entered
                                               Entered10/26/20
                                                       08/07/2017:08:04
                                                               17:52:31 Page
                                                                        Page39
                                                                             5 of
                                                                                of17
                                                                                   63
B2570 (Form
      (     2570 – Subpoena
                      p     to Produce Documents,, Information,, or Objects
                                                                      j     or To Permit Inspection
                                                                                            p       in a Bankruptcy
                                                                                                               p y Case or Adversary
                                                                                                                                   y Proceeding)
                                                                                                                                              g) (Page
                                                                                                                                                 ( g 2))



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                      Case11-15010-mkn
                      Case 11-15010-mkn Doc
                                        Doc779
                                            756 Entered
                                                Entered10/26/20
                                                        08/07/2017:08:04
                                                                17:52:31 Page
                                                                         Page40
                                                                              6 of
                                                                                 of17
                                                                                    63
B2570 (Form
      (     2570 – Subpoena
                      p     to Produce Documents,, Information,, or Objects
                                                                      j     or To Permit Inspection
                                                                                            p       in a Bankruptcy
                                                                                                               p y Case or Adversary
                                                                                                                                   y Proceeding)
                                                                                                                                              g) (Page
                                                                                                                                                 ( g 3))


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
      Case11-15010-mkn
      Case 11-15010-mkn Doc
                        Doc779
                            756 Entered
                                Entered10/26/20
                                        08/07/2017:08:04
                                                17:52:31 Page
                                                         Page41
                                                              7 of
                                                                 of17
                                                                    63




                                            Exhibit A
                                         DEFINITIONS

         For the purposes of this request for production of documents, the following definitions shall

apply:

         1.     “Bankruptcy Case” means that certain involuntary chapter 7 bankruptcy cased filed on

April 5, 2011, before the United States Bankruptcy Court for the District of Nevada, Case No. 11-15010-

MKN.

         2.     “Bankruptcy Code” means 11 U.S.C. §§ 101, et seq., as amended.

         3.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

         4.     “Blixseth” means Timothy L. Blixseth.

         5.     “CFTB” means the California Franchise Tax Board and any of its Related Entities.

         6.     “Complaint” means that certain Complaint of Timothy L. Blixseth, dated February 10,

2011, appealing an adverse determination of the Montana Department of Revenue Office of Dispute

Resolution, with respect to the Taxpayer’s 2002 through 2006 Montana state income tax liability.

         7.     “Correspondence” shall include the transmittal of information and includes original and

non-identical copies of all Documents, as defined herein, sent or received by any person, as well as any

Documents reflecting or recording the content of any oral, written or other communications in any form

(including, without limitation, interoffice and intraoffice memoranda, e-mail, facsimiles, and other

communications).

         8.     “Defendant” means the Montana Department of Revenue and any of its Related Entities.

         9.     “Document” or “documents” include, without limiting the generality of their meaning,

all written, printed, recorded, electronic, digital, or graphic matter, photographic matter or sound

reproductions, however produced, reproduced, or maintained (including on individual computers,

servers, back-up disks, clouds, or other remote data-storage locations or methods), pertaining in any

manner to the subject matter indicated. “Documents” include originals or copies, where originals are

unavailable, and nonidentical copies (whether different from originals by reason of notation made on
        Case11-15010-mkn
        Case 11-15010-mkn Doc
                          Doc779
                              756 Entered
                                  Entered10/26/20
                                          08/07/2017:08:04
                                                  17:52:31 Page
                                                           Page42
                                                                8 of
                                                                   of17
                                                                      63




such copies or otherwise), and whether in paper, electronic, digital, audio, visual or other format;

documents maintained in digital format shall be produced in native digital format with original metadata

and header information. “Documents” specifically include but are not limited to correspondence, letters,

notes, minutes of meetings, memoranda, interoffice communications, data base files, facsimile

transmissions, email messages and files including metadata, text messages, telephone messages, cellular

phone logs, voice mail messages, sign-in or log sheets, studies, analyses, reports, summaries and results

of investigations and tests, reviews, contracts, agreements, working papers, tax returns, statistical

records, ledgers, books of account, vouchers, bank checks, bank statements, invoices, receipts, computer

data, stenographers’ notebooks, manuals, directives, bulletins, calendars and appointment books, diaries,

maps, charts, photographs, plats, drawings or other graphic representations, logs, investigators’ reports

or papers similar to any of the foregoing, however denominated, but specifically excluding all materials

that would be responsive to these requests but for the fact that they are protected from disclosure and

production due to the application of a privilege recognized by the laws of the State of Nevada; in that

case, an appropriate, rule-compliant privilege log must be provided.

         10.      “Involuntary Petition” means that certain Chapter 7 Involuntary Petition, filed by

Defendant against Blixseth, before the United States Bankruptcy Court for the District of Nevada, Case

No. 11-15010-MKN, Docket No. 1.

         11.      “May 16, 2011 Breach Letter” means the letter sent from counsel for Blixseth to Todd

Bailey counsel for You on or around May 16, 2011, attached as Exhibit 1 hereto.

         12.      “Related Entities” means any affiliate as defined in Section 101(2) of the Bankruptcy

Code.

         13.      “You” and “your” means the Idaho State Tax Commission, and any entity in which you

have an ownership interest or are a representative of, including, any other governmental agency for the

State of Idaho.
      Case11-15010-mkn
      Case 11-15010-mkn Doc
                        Doc779
                            756 Entered
                                Entered10/26/20
                                        08/07/2017:08:04
                                                17:52:31 Page
                                                         Page43
                                                              9 of
                                                                 of17
                                                                    63




                                           INSTRUCTIONS

       You are instructed to produce all Documents and things described above which are within your

possession, custody or control. For the purpose of this request, a Document shall be deemed within your

possession, custody or control if it is in your physical possession or custody or you have the legal right

to obtain it. Thus, this request reaches not only all Documents within your physical possession or

custody (and your agents or employees) but also all Documents within the possession or custody of

people or entities over whom you have control, such as secretaries, subordinates, attorneys, accounts,

agents, affiliates, subsidiaries and associated companies. If you have knowledge of the existence of

documents described in the schedule but contend that they are not with your possession, custody or

control, you are instructed to provide the following information:

       (1)     Describe the Documents in as much detail and with as much particularity as possible;

       (2)     Identify the person or entity believed by you to have possession or custody of the

Documents at this time;

       (3)     Identify each person or entity believed by you to have possession or custody of any copies

of the Documents at this time; and

       (4)     Describe in detail and with particularity the efforts, if any, you have made to obtain

possession or custody of the Documents.
       If you contend that any Document described in the schedule is privileged or otherwise beyond

the scope of Rule 26 of the Federal Rules of Civil Procedure and not subject to production, you are

instructed to identify that document providing the following information:

       (1)     State the date and title of the Document;

       (2)     State the name and address of all persons who you believe to have the Document, or a

copy thereof, in their possession or control; and

       (3)     State every objection you have and grounds therefore against producing the Document

in response to this request.

       If you contend that only a portion of a Document described in the schedule is privileged or
      Case 11-15010-mkn         Doc 756
                                    779     Entered 08/07/20
                                                    10/26/20 17:52:31
                                                             17:08:04        Page 10
                                                                                  44 of 17
                                                                                        63




otherwise not subject to production, you are instructed to produce a copy of the entire Document deleting

that portion deemed privileged or otherwise not subject to production. To the extent the deleted portion

of the Document does not do so, you are instructed to provide the same information, which would be

provided if the entire document were not produced.

                                    DOCUMENTS REQUESTED
       1.      All Documents and Correspondence exchanged between You, Your employees and/or

agents, and/or Your Related Entities and/or Steve Bullock, Dan Bucks, Kim Davis, Keith Jones, Spencer

Marks, Joel Silverman, Marc S. Kirschner, Lynn H. Butler, Paul Moore, Brian Schweitzer, Franklin

Hall, Brian Glasser, Kevin Barrett, Todd Bailey, Brian Nicholas, and/or Teresa Whitney, related to the

Involuntary Petition or the Bankruptcy Case.

       2.      All Documents and Correspondence exchanged between You, Your employees and/or

agents, and/or Your Related Entities and/or Steve Bullock, Dan Bucks, Kim Davis, Keith Jones, Spencer

Marks, Joel Silverman, Marc S. Kirschner, Lynn H. Butler, Paul Moore, Brian Schweitzer, Franklin

Hall, Brian Glasser, Kevin Barrett, Todd Bailey, Brian Nicholas, and/or Teresa Whitney, related to the

May 16, 2011 Breach Letter.

       3.      All Documents and Correspondence related to You and/or Your Related Entities entering

into, drafting, and/or finalizing the Involuntary Petition, including any and all correspondence between

You, Your employees and/or agents, Your Related Entities, the CFTB or the Defendant related to the

Involuntary Petition or the Bankruptcy Case.

       4.      All Documents and Correspondence exchanged between You, Your employees and/or

agents, and/or Your Related Entities and the CFTB or the Defendant related to the Involuntary Petition

or the Bankruptcy Case.

       5.      Any and all drafts of agreements, contracts or memoranda exchanged between You, Your

employees, agents, and/or attorneys, Your Related Entities, the CFTB or the Defendant.

       6.      Any and all drafts of the Involuntary Petition exchanged between You, Your employees,

agents, and/or attorneys, Your Related Entities, the CFTB or the Defendant.

       7.      Any and all drafts of any pleadings exchanged between You, Your employees, agents,
      Case 11-15010-mkn        Doc 756
                                   779     Entered 08/07/20
                                                   10/26/20 17:52:31
                                                            17:08:04        Page 11
                                                                                 45 of 17
                                                                                       63




and/or attorneys, Your Related Entities, the CFTB or the Defendant relating to the Bankruptcy Case.

       8.      All Documents and Correspondence between You, Your employees and/or agents, Your

Related Entities, the CFTB or the Defendant, related to the drafting, finalizing or execution of any and

all settlement agreements with Blixseth or Your withdrawal from the Involuntary Petition.
Case 11-15010-mkn   Doc 756
                        779   Entered 08/07/20
                                      10/26/20 17:52:31
                                               17:08:04   Page 12
                                                               46 of 17
                                                                     63




                     Exhibit 1
            Case 11-15010-mkn        Doc 756
                                         779     Entered 08/07/20
                                                         10/26/20 17:52:31
                                                                  17:08:04         Page 13
                                                                                        47 of 17
                                                                                              63




    

9,$0$,/)$;$1'(0$,/
 7RGG%DLOH\#IWEFDJRY                                                    &KULVWRSKHU-&RQDQW(VT
                                                                          FFRQDQW#FRQDQWODZ\HUVFRP
 0D\
                                                                               WK6WUHHW6XLWH
                                                                                     'HQYHU&2
                                                                                 3KRQH  
  



       &DOLIRUQLD)UDQFKLVH7D[%RDUG
        /HJDO'LYLVLRQ06$
        $WWQ7RGG%DLOH\
        32%R[
        5DQFKR&RUGRYD&$
        )D[
        7RGG%DLOH\#IWEFDJRY

        





    

    5H1RWLFHRI%UHDFKRI6HWWOHPHQW$JUHHPHQWE\WKH6WDWHRI&DOLIRUQLD'HPDQGIRU&XUH
    86%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI1HYDGD&DVH1R ³%DQNUXSWF\&DVH´ 

    'HDU0U%DLOH\

            7KLVOHWWHULVWRLQIRUP\RXWKDW/\QQ%XWOHURI%URZQ0F&DUUROO//3DVFRXQVHORI
    UHFRUGIRUWKH6WDWHRI&DOLIRUQLDLQWKHDERYHUHIHUHQFHGEDQNUXSWF\FDVHKDVFDXVHGWKH6WDWHRI
    &DOLIRUQLDWREUHDFKLWVREOLJDWLRQVXQGHUWKH6HWWOHPHQW$JUHHPHQWEHWZHHQLWDQG0U%OL[VHWK
    $VDUHVXOWRIWKHEUHDFKHVGHVFULEHGKHUHLQ0U%OL[VHWKGHPDQGVWKDWWKH6WDWHRI&DOLIRUQLD
    WDNHWKHIROORZLQJDFWLRQVWRFXUHLWVEUHDFKHV

                 )LOHDQRWLFHLQWKH%DQNUXSWF\&DVHVWDWLQJWKHIROORZLQJ

                     D     WKDWWKH6WDWHRI&DOLIRUQLD¶VFRXQVHORIUHFRUGLQWKDWFDVHZDVQRW
                            DXWKRUL]HGWRPDNHWKHEHORZGHVFULEHGUHSUHVHQWDWLRQVRQEHKDOIRIWKH
                            6WDWHRI&DOLIRUQLD

                     E     WKDWWKH6WDWHRI&DOLIRUQLDUHSXGLDWHVDOOWKHEHORZGHVFULEHG
                            UHSUHVHQWDWLRQVWKDWLWVFRXQVHORIUHFRUGPDGHRQEHKDOIRIWKH6WDWHRI

    
      Case 11-15010-mkn         Doc 756
                                    779     Entered 08/07/20
                                                    10/26/20 17:52:31
                                                             17:08:04        Page 14
                                                                                  48 of 17
                                                                                        63

                                                                                                      





                      &DOLIRUQLD

                F    WKDWWKH6WDWHRI&DOLIRUQLDUHDIILUPVLWVZLWKGUDZDODVDSHWLWLRQLQJ
                      FUHGLWRUQXQFSURWXQF

                G    WKDWWKH6WDWHRI&DOLIRUQLDVHWWOHGZLWK0U%OL[VHWKDQGEDUJDLQHGIRU
                      ZDLYHUVDQGUHOHDVHVRIOLDELOLW\IURP0U%OL[VHWKEHFDXVHLWUHDOL]HGWKDW
                      LWZDVH[SRVHGWROLDELOLW\XQGHU86& L IRUEHLQJDSHWLWLRQLQJ
                      FUHGLWRU7KH6WDWHRI&DOLIRUQLDEHOLHYHGWKDWWKHRWKHUSHWLWLRQLQJ
                      FUHGLWRUVZHUHERQDILGHFUHGLWRUVEDVHGRQLQIRUPDWLRQWKDWLWUHFHLYHG
                      IURP'DQ%XFNV/\QQ%XWOHUDQGUHSUHVHQWDWLYHVRIWKH<HOORZVWRQH&OXE
                      /LTXLGDWLQJ7UXVW,WWXUQHGRXWWKDWWKHLQIRUPDWLRQWKDWWKHVHSDUWLHV
                      SURYLGHGWRWKH6WDWHRI&DOLIRUQLDZDVLQDFFXUDWHDQGWKHUHIRUHWKH6WDWH
                      RI&DOLIRUQLDGHFLGHGWRVHWWOHZLWK0U%OL[VHWKDQGZLWKGUDZIURPWKH
                      %DQNUXSWF\&DVH

            )LOHDVWDWHPHQWRIQRQRSSRVLWLRQWR0U%OL[VHWK¶VSHQGLQJPRWLRQWRGLVPLVV
WKHLQYROXQWDU\EDQNUXSWF\FDVH

        ,QWKHIROORZLQJZD\VFRXQVHORIUHFRUGIRUWKH6WDWHRI&DOLIRUQLDKDVEUHDFKHGWKH
6WDWH¶V6HWWOHPHQW$JUHHPHQWREOLJDWLRQVRZHGWR0U%OL[VHWK

       6HFWLRQ  RIWKH6HWWOHPHQW$JUHHPHQWEHWZHHQ0U%OL[VHWKDQG&DOLIRUQLDVSHFLILFDOO\
UHTXLUHV&DOLIRUQLDWR³QRWILOHDQ\GRFXPHQWRSSRVLQJGLVPLVVDO«´6HFWLRQ  RIWKH
6HWWOHPHQW$JUHHPHQWSURYLGHVWKDW&DOLIRUQLDZLOOQRORQJHUSDUWLFLSDWHLQWKH%DQNUXSWF\&DVH
DQGWKDWLWZLOOZLWKGUDZIURPSDUWLFLSDWLQJ

        1RWZLWKVWDQGLQJWKHVHFRQWUDFWXDOREOLJDWLRQVWKDW&DOLIRUQLDRZHGWR0U%OL[VHWK0U
%XWOHUDFWHGRQEHKDOIRI&DOLIRUQLDWREUHDFKWKHVHGXWLHV6SHFLILFDOO\DWWKH$SULO
KHDULQJLQWKH%DQNUXSWF\&DVH0U%XWOHUVWDUWHGKLVRUDODUJXPHQWLQRSSRVLWLRQWR0U
%OL[VHWK¶VPRWLRQWRGLVPLVVE\UHSUHVHQWLQJWRWKH&RXUWWKDWKHZDVDSSHDULQJRQEHKDOIRIDOO
WKUHHSHWLWLRQLQJFUHGLWRUVDQGWKHQSURFHHGHGWRGHIHQGWKHLQYROXQWDU\SHWLWLRQRQEHKDOIRIDOO
WKUHHSHWLWLRQLQJFUHGLWRUV6HH$SULO+HDULQJ7UDQVFULSWDWS HQFORVHGZLWKOHWWHU
VHQWYLDHPDLO 0U%XWOHUPDGHWKLVUHSUHVHQWDWLRQHYHQWKRXJK&DOLIRUQLDZDVREOLJDWHGWRQRW
SDUWLFLSDWHLQDQ\ZD\LQWKH%DQNUXSWF\&DVHDQGWRQRWRSSRVH0U%OL[VHWK¶VHIIRUWVWRGLVPLVV
WKHLQYROXQWDU\SHWLWLRQ

        )XUWKHULQWKHRSSRVLWLRQWR0U%OL[VHWK¶V5HQHZHG0RWLRQWR'LVPLVVILOHGE\0U
%XWOHUDQGKLVORFDOFRXQVHOKHDJDLQSXUSRUWHGWRPDNHUHSUHVHQWDWLRQVRQEHKDOIRI&DOLIRUQLD
LQDQHIIRUWWRGHIHDWGLVPLVVDORIWKHLQYROXQWDU\SHWLWLRQ6HH0'255HVSRQVH>'RFNHW1R
@DWSSIQ HQFORVHGZLWKOHWWHUVHQWYLD
HPDLO 


`3DJH


      Case 11-15010-mkn         Doc 756
                                    779     Entered 08/07/20
                                                    10/26/20 17:52:31
                                                             17:08:04        Page 15
                                                                                  49 of 17
                                                                                        63






        $VDUHVXOWRIWKHDIRUHPHQWLRQHGEUHDFKHVWKH6WDWHRI&DOLIRUQLDKDVSXW0U%OL[VHWKLQ
DSRVLWLRQWKDWKHVSHFLILFDOO\EDUJDLQHGRXWRIWKURXJKWKH6HWWOHPHQW$JUHHPHQW,QRWKHU
ZRUGVWKURXJKLWVFRXQVHORIUHFRUGWKH6WDWHRI&DOLIRUQLDKDVIDLOHGWRSURYLGH0U%OL[VHWK
ZLWKWKHFRQVLGHUDWLRQIRUZKLFKKHEDUJDLQHGLQWKH6HWWOHPHQW$JUHHPHQW

       $FFRUGLQJO\0U%OL[VHWKKHUHE\GHPDQGVWKDWWKH6WDWHRI&DOLIRUQLDFXUHWKH
DIRUHPHQWLRQHGEUHDFKHVRILWV6HWWOHPHQW$JUHHPHQWLQWKHPDQQHUGHVFULEHGDERYH0U
%OL[VHWKGHPDQGVWKDW\RXFXUHWKHVHEUHDFKHVSULRUWRWKH0D\KHDULQJRQKLV
5HQHZHG0RWLRQWR'LVPLVV


6LQFHUHO\




&KULVWRSKHU-&RQDQW(VT


&F %UHWW$[HOURG

      0LFKDHO-)O\QQ

      7LPRWK\/%OL[VHWK




                                                                                          `3DJH


      Case 11-15010-mkn          Doc 756
                                     779     Entered 08/07/20
                                                     10/26/20 17:52:31
                                                              17:08:04       Page 16
                                                                                  50 of 17
                                                                                        63



                                                 EXHIBIT %
                                    DECLARATION OF RECORDS OF
                                 &$/,)251,$)5$1&+,6(7$;%2$5'

        ___________________________________________ (print name) declares as follows:

       1.      I am a United States citizen, and I am over 18 years of age. This declaration is made

of my own personal knowledge except where stated on information and belief. As to those matters,

I believe them to be true.

       2.      On or about _________________, 2020, I was served with a Subpoena For Rule

2004 Examination (the “Subpoena”) in the case of In Re: 7LPRWK\/%OL[VHWK%DQNUXSWF\ Case

No.: 1--MKN, calling for the production of records in said matter.



       3.      Check one of the following:

                a.     _____ I do not have any documents that are responsive to the Subpoena.

                b.     _____ To the best of my knowledge, I have made or caused to be made

true and exact copies of all of the records in my possession that are responsive to the Subpoena

and the reproductions of those records were produced by &DOLIRUQLD )UDQFKLVH 7D[ %RDUG, on

BBBBBBBBBBBBBBB
       4.      The originals of the records produced were made at or near the time of the acts,

events, conditions, opinions, or diagnoses recited therein by or from information transmitted by a
person with knowledge, in the course of a regularly-conducted activity.

       5.      Check one of the following:

                 a.    If this declaration is executed within the State of Nevada:

        _____ I declare under penalty of perjury that the foregoing is true and correct.

                 b.    If this declaration is executed outside the State of Nevada:

        _____ I declare under penalty of perjury under the law of the State of Nevada that the

foregoing is true and correct.
                                    {Signature Page to Follow}
     Case 11-15010-mkn     Doc 756
                               779      Entered 08/07/20
                                                10/26/20 17:52:31
                                                         17:08:04   Page 17
                                                                         51 of 17
                                                                               63




Executed on __________________, 2020.




                                         _____________________

                                         By:

                                         Title:
      Case 11-15010-mkn            Doc 779       Entered 10/26/20 17:08:04            Page 52 of 63




                        UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF 1(9$'$

 In re:                                                                 Case No. PNQ
          7LPRWK\/%OL[VHWK
                                                                                Chapter 
                                       $OOHJHGDebtor.
                                                                   (&)'RFNHW5HIHUHQFH1R


                    DECLARATION OF MAILING CERTIFICATE OF SERVICE

2Q,GLGFDXVHDFRS\RIWKHIROORZLQJGRFXPHQWGHVFULEHGEHORZ

DEEKd/K&/EdEddK^Zs^hWKE&KZZh>ϮϬϬϰyD/Ed/KEdK>/&KZE/
&ZE,/^dyKZ͕&ŽĐŬĞƚZĞĨĞƌĞŶĐĞEŽ͘ϳϱϲ




WREHVHUYHGIRUGHOLYHU\E\WKH8QLWHG6WDWHV3RVWDO6HUYLFHYLD)LUVW&ODVV8QLWHG6WDWHV0DLOSRVWDJH
SUHSDLGZLWKVXIILFLHQWSRVWDJHWKHUHRQWRWKHSDUWLHVOLVWHGRQWKHPDLOLQJPDWUL[H[KLELWDFRS\RIZKLFK
LVDWWDFKHGKHUHWRDQGLQFRUSRUDWHGDVLIIXOO\VHWIRUWKKHUHLQ

,FDXVHGWKHVHGRFXPHQWVWREHVHUYHGE\XWLOL]LQJWKHVHUYLFHVRI6WUHWWRDQ$SSURYHG%DQNUXSWF\
1RWLFH3URYLGHUDXWKRUL]HGE\WKH8QLWHG6WDWHV&RXUWV$GPLQLVWUDWLYH2IILFHSXUVXDQWWR)HG5%DQNU3
  DQG J  $FRS\RIWKHGHFODUDWLRQRIVHUYLFHLVDWWDFKHGKHUHWRDQGLQFRUSRUDWHGDVLIIXOO\
VHWIRUWKKHUHLQ

3DUWLHVZKRDUHSDUWLFLSDQWVLQWKH&RXUWV(OHFWURQLF1RWLFLQJ6\VWHP 1() LIDQ\ZHUHGHQRWHGDV
KDYLQJEHHQVHUYHGHOHFWURQLFDOO\ZLWKWKHGRFXPHQWVGHVFULEHGKHUHLQSHUWKH(&)3$&(5V\VWHP

'$7('



                                                                    By: /s/ Samuel A. Schwartz____
                                                                       Samuel A. Schwartz, Esq.
                                                                       Nevada Bar No. 10985
                                                                       Schwartz Law, PLLC
                                                                       601 E. Bridger Avenue
                                                                       Las Vegas, Nevada 89101
                                                                       Telephone: (702) 385-5544
                                                                       Attorneys for the Alleged Debtor
       Case 11-15010-mkn           Doc 779       Entered 10/26/20 17:08:04           Page 53 of 63




                        UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF 1(9$'$

 In re:                                                                 &DVH1RPNQ
          7LPRWK\/%OL[VHWK
                                                                                &KDSWHU
                                  $OOHJHGDebtor.
                                                                    (&)'RFNHW5HIHUHQFH1R


                    CERTIFICATE OF SERVICE DECLARATION OF MAILING

2Q,GLGFDXVHDFRS\RIWKHIROORZLQJGRFXPHQWGHVFULEHGEHORZ

DEEKd/K&/EdEddK^Zs^hWKE&KZZh>ϮϬϬϰyD/Ed/KEdK
>/&KZE/&ZE,/^dyKZ͕&ŽĐŬĞƚZĞĨĞƌĞŶĐĞEŽ͘ϳϱϲ




ZHUHGHSRVLWHGIRUGHOLYHU\E\WKH8QLWHG6WDWHV3RVWDO6HUYLFHYLD)LUVW&ODVV8QLWHG6WDWHV0DLO
SRVWDJHSUHSDLGZLWKVXIILFLHQWSRVWDJHWKHUHRQWRWKHSDUWLHVOLVWHGRQWKHPDLOLQJPDWUL[H[KLELWDFRS\
RIZKLFKLVDWWDFKHGKHUHWRDQGLQFRUSRUDWHGDVLIIXOO\VHWIRUWKKHUHLQ

7KHXQGHUVLJQHGGRHVKHUHE\GHFODUHXQGHUSHQDOW\RISHUMXU\RIWKHODZVRIWKH8QLWHG6WDWHVWKDW,KDYH
VHUYHGWKHDERYHUHIHUHQFHGGRFXPHQW V RQWKHPDLOLQJOLVWDWWDFKHGKHUHWRLQWKHPDQQHUVKRZQDQG
SUHSDUHGWKH'HFODUDWLRQRI&HUWLILFDWHRI6HUYLFHDQGWKDWLWLVWUXHDQGFRUUHFWWRWKHEHVWRIP\
NQRZOHGJHLQIRUPDWLRQDQGEHOLHI

'$7(' 




                                                              6WHSKDQLH'HOJDGR
                                                              6WHSKDQLH 'HOJDGR
                                                              FR6WUHWWR
                                                              ([FKDQJH6WH
                                                              ,UYLQH&$
*$&35*':5)"50/"6(645
                      Case  *$"64&%"$01:0'".&/%&%/05*$&0'*/5&/5504&37&46#10&/"'0336-&&9".*/"5*0/50$"-*'03/*"
                              11-15010-mkn          Doc 779 Entered 10/26/20 17:08:04 Page 54 of 63
'3"/$)*4&5"9#0"3%50#&4&37&%#:'*345$-"44 6/*5&%45"5&4."*-4&37*$& 8*5)"%&26"5&1045"(&50&/463&%&-*7&3:50


   5PEE.#BJMFZ
   $BMJGPSOJB'SBODIJTF5BY#PBSE
   -FHBM%JWJTJPO
   10#PY
   3BODIP$PSEPWB $"
    Case 11-15010-mkn   Doc 779   Entered 10/26/20 17:08:04   Page 55 of 63






















                         Exhibit 3
        Case 11-15010-mkn          Doc 779     Entered 10/26/20 17:08:04       Page 56 of 63


     Samuel A. Schwartz, Esq.
 1   Nevada Bar No. 10985
 2   Schwartz Law, PLLC
     601 Bridger Avenue
 3   Las Vegas, Nevada 89101
     Telephone: (702) 385-5544
 4   saschwartz@nvfirm.com
     Attorneys for the Alleged Debtor
 5

 6                              UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA
 7
     In re:                                 )               Case No. 11-15010-mkn
 8                                          )
     Timothy L. Blixseth,                   )               Chapter 7
 9
                                            )
10                        Alleged Debtor.   )
     ______________________________________ )
11
                       DECLARATION OF EMILY D. ANDERSON, ESQ. IN SUPPORT
12                    OF MOTION TO COMPEL THE PRODUCTION OF DOCUMENTS
                      AND FOR CONTEMPT SANCTIONS PURSUANT TO FRCP 45(G)
13
              I, Emily D. Anderson, Esq., declare under penalty of perjury as follows:
14
              1.   I am an attorney duly licensed to practice law in, among other states, the State of
15
     Nevada. I am an associate attorney with Schwartz Law, PLLC and counsel to captioned Alleged
16
     Debtor, Timothy L. Blixseth.
17
              2.   I submit this declaration in support of the Motion to Compel Production of Documents
18
     and for Contempt Sanctions Pursuant to FRCP 45(g).
19
              3.   On October 26, 2020, I directed the firm’s paralegal to attempt to make contact with
20
     counsel for CFTB. She was told that CFTB did not have a phone number for Todd M. Bailey.
21
              4.   I then left a voicemail for the so-called litigation department of CFTB and have not yet
22
     received a response.
23
              5.   Since serving the Subpoena on August 7, 2020, neither I nor my colleagues have
24
     received correspondence from the CFTB.
25
              6.   Attached to the Motion as Exhibit 1 is a true and correct copy of the Amended Notice of
26
     Intent to Serve Subpoena for Rule 2004 Examination (the “Subpoena”).
27


                                                      Page 1 of 11
       Case 11-15010-mkn       Doc 779    Entered 10/26/20 17:08:04       Page 57 of 63



 1         7.   Attached to the Motion as Exhibit 2 is a true and correct copy of the Correspondence to

 2   CFTB dated October 8, 2020 (the “Subpoena Correspondence”).

 3              Executed on October 26, 2020 in Las Vegas, Nevada.
 4
                                                           /s/ Emily D. Anderson
 5                                                         Emily D. Anderson

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                 Page 2 of 11
        Case 11-15010-mkn        Doc 779    Entered 10/26/20 17:08:04      Page 58 of 63


                                     CERTIFICATE OF SERVICE
 1
          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent electronically via
 2

 3   the Court’s CM/ECF system on October 26, 2020, the following:

 4          BRETT A. AXELROD on behalf of Plaintiff TIMOTHY L BLIXSETH
     baxelrod@foxrothschild.com, pchlum@foxrothschild.com;mwilson@foxrothschild.com
 5
     LUIS A. AYON on behalf of Alleged Debtor TIMOTHY L BLIXSETH
 6
     laa@ayonlaw.com
 7
     KEVIN W. BARRETT on behalf of Creditor YELLOW STONE CLUB LIQUIDATING TRUST
 8   kbarrett@baileyglasser.com, pwilson@baileyglasser.com;tbasdekis@baileyglasser.com

 9   LYNN HAMILTON BUTLER on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
     REVENUE
10
     lynn.butler@huschblackwell.com,
11   penny.keller@huschblackwell.com;christine.deacon@huschblackwell.com

12   CANDACE C CARLYON on behalf of Creditors ANGUS A. MACNAUGHTON, DAVID M.
     STANTON, EDGAR A. RAININ, GARY DI SILVESTRI, JAMES T. DOLAN, ROBERT CHING,
13   THOMAS W. HOOK, YOAV RUBINSTEIN,
     ccarlyon@carlyoncica.com,
14
     CRobertson@carlyoncica.com;nrodriguez@carlyoncica.com;9232006420@filings.docketbird.com;Dc
15   ica@carlyoncica.com

16   DAVID B. COTNER on behalf of Interested Parties DAVID B. COTNER and RICHARD J.
     SAMSON
17   dcotner@dmllaw.com
18
     LARS EVENSEN on behalf of Creditors YELLOWSTONE CLUB LIQUIDATING TRUST, MARK
19   S. KIRSCHNER and MARC S. KIRSCHNER
     lkevensen@hollandhart.com, cabowman@hollandhart.com
20
     MARK J. GARDBERG on behalf of Petitioning Creditor MONTANA DEPARTMENT OF
21   REVENUE
22   mg@h2law.com, sg@h2law.com

23   MARK H. GUNDERSON on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD COMMERCIAL
     VILLAGE, LLC, and THE PRIM 1988 REVOCABLE
24   cstockwell@gundersonlaw.com
25   JOHN H. GUTKE on behalf of Plaintiff TIMOTHY L BLIXSETH
26   jgutke@gutkelaw.com

27


          4820-9605-7152, v. 1
        Case 11-15010-mkn       Doc 779   Entered 10/26/20 17:08:04   Page 59 of 63


     JEFFREY L HARTMAN on behalf of Creditors 395 LAMPE, LLC, EDGEWOOD COMMERCIAL
 1   VILLAGE, LLC and THE PRIM 1988 REVOCABLE
 2   notices@bankruptcyreno.com, abg@bankruptcyreno.com

 3   STEVEN L. HOARD on behalf of Creditor YELLOW STONE CLUB LIQUIDATING TRUST
     shoard@mhba.com
 4
     IDAHO STATE TAX COMMISSION ( pt)
 5
     sandi.meikle@tax.idaho.gov
 6
     KEITH A JONES on behalf of Petitioning Creditor MONTANA DEPARTMENT OF REVENUE
 7   elizabethroberts@mt.gov, mgohn@mt.gov;evanestrada@mt.gov

 8   ANNE M. LORADITCH on behalf of Alleged Debtor TIMOTHY L BLIXSETH
     aloraditch@bachlawfirm.com, sandra.herbstreit@bachlawfirm.com;jbach@bachlawfirm.com
 9

10   SUMMER M SHAW on behalf of Alleged Debtor TIMOTHY L BLIXSETH
     ss@shaw.law
11
     RACHEL R. SILVERSTEIN on behalf of Alleged Debtor TIMOTHY L BLIXSETH
12   amwilson@foxrothschild.com
13
     ROLLIN G. THORLEY on behalf of Creditor IRS
14   rollin.g.thorley@irscounsel.treas.gov

15   U.S. TRUSTEE - LV - 7
     USTPRegion17.LV.ECF@usdoj.gov
16

17

18

19

20

21

22

23

24

25

26

27


         4820-9605-7152, v. 1
    Case 11-15010-mkn   Doc 779   Entered 10/26/20 17:08:04   Page 60 of 63






















                         Exhibit 4
     Case 11-15010-mkn          Doc 779   Entered 10/26/20 17:08:04       Page 61 of 63



 1

 2

 3

 4

 5

 6

 7
     Samuel A. Schwartz, Esq.
 8   Nevada Bar No. 10985
     Schwartz Law, PLLC
 9   601 Bridger Avenue
     Las Vegas, Nevada 89101
10
     Telephone: (702) 385-5544
11   saschwartz@nvfirm.com
     Attorneys for the Alleged Debtor
12
            UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA
13
         In re:                                           )   Case No. 11-15010-mkn
14
                                                          )
15       Timothy L. Blixseth,                             )   Chapter 7
                                                          )
16                         Alleged Debtor.                )   Hearing Date:
         ______________________________________           )   Hearing Time:
17

18             ORDER GRANTING MOTION TO COMPEL THE PRODUCTION
         OF DOCUMENTS AND FOR CONTEMPT SANCTIONS PURSUANT TO FRCP 45(G)
19
              Upon consideration of the Motion to Compel the Production of Documents and for
20
     Contempt Sanctions Pursuant to FRCP 45(g) (the “Motion”)1 of Timothy L. Blixseth, the alleged
21

22   debtor in the above-referenced action (the “Alleged Debtor”), filed on October 23, 2020; and the

23   Court having jurisdiction to consider the Motion and the relief requested therein, consideration;

24   and approval of the Motion being appropriate, due and proper notice of the Motion otherwise
25
     being appropriate and adequate under the particular circumstances presented here; and that no
26

27
     1
             Any capitalized terms not expressly defined herein shall have the meaning ascribed to those
28   terms in the Motion.
                                                      1
     Case 11-15010-mkn         Doc 779      Entered 10/26/20 17:08:04         Page 62 of 63



 1    other further notice is necessary and no objections having been raised; and the Court having found
 2    and determined that the relief sought in the Motion is in the best interests of Alleged Debtor’s
 3
      bankruptcy estate, Alleged Debtor’s creditors, and other parties in interest, and that the legal and
 4
      factual bases set forth in the Motion establish good and just cause for the relief granted herein; it
 5
      is hereby:
 6

 7           ORDERED that the Motion is GRANTED; and it is further

 8           ORDERED that the California Franchise Tax Board shall produce the documents

 9    requested in the Subpoena served on August 7, 2020; and it is further
10
             ORDERED that the California Franchise Tax Board shall be sanctioned in an amount to
11
      be determined at a separate hearing; and it is further
12
             ORDERED that the Alleged Debtor shall be awarded his attorneys’ fees and costs, the
13
      amount to be determined at a separate hearing; and it is further
14

15           ORDERED that this Court shall retain jurisdiction over all matters arising from or related

16    to implementation or interpretation of this Order.
17           Dated: October 26, 2020.
18
     Respectfully Submitted,
19
     /s/Samuel A. Schwartz
20   Samuel A. Schwartz, Esq.
     Nevada Bar No. 10985
21   Schwartz Law, PLLC
     601 E. Bridger Avenue
22   Las Vegas, Nevada 89101
     Telephone: (702) 385-5544
23   Attorneys for the Alleged Debtor

24

25

26

27

28
                                                        2
     Case 11-15010-mkn        Doc 779     Entered 10/26/20 17:08:04          Page 63 of 63



 1           SUBMISSION TO COUNSEL FOR APPROVAL PURSUANT TO LR 9021
 2          In accordance with LR 9021, counsel submitting this document certifies that the order
 3
            accurately reflects the court’s ruling and that (check one):
 4
                 The court has waived the requirement set forth in LR 9021(b)(1).
 5
             _ _ No party appeared at the hearing or filed an objection to the motion.
 6
                 I have delivered a copy of this proposed order to all counsel who appeared at the
 7

 8          hearing, and any unrepresented parties who appeared at the hearing, and each has approved

 9          or disapproved the order, or failed to respond, as indicated below [list each party and
10          whether the party has approved, disapproved, or failed to respond to the document]:
11
                 I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
12
            with the motion pursuant to LR 9014(g), and that no party has objected to the form or
13
            content of this order.
14

15          APPROVED:

16          DISAPPROVED:

17          FAILED TO RESPOND:
18   Submitted by:
19

20   By: /s/ Samuel A. Schwartz
     Samuel A. Schwartz, Esq.
21   Nevada Bar No. 10985
     SCHWARTZ LAW, PLLC
22   601 E. Bridger Avenue
     Las Vegas, NV 89101
23   Telephone: 702.385.5544
     saschwartz@nvfirm.com
24   Attorneys for the Alleged Debtor

25                                                   ###

26

27

28
                                                       3
